Exhibit 10.1
LEASE
 
by and between
 
AGP SORRENTO BUSINESS COMPLEX, L.P.,
a Delaware limited partnership
 
and
 
MABVAX THERAPEUTICS HOLDINGS, INC.,
 
a Delaware corporation

 
 
 

--------------------------------------------------------------------------------

 
 
LEASE
 
THIS LEASE (this "Lease") is entered into effective as of the 2 day of
September, 2015 (the "Execution Date"), by and between AGP SORRENTO BUSINESS
COMPLEX, L.P., a Delaware limited partnership ("Landlord"), and MABVAX
THERAPEUTICS HOLDINGS, INC., a Delaware corporation ("Tenant").
 
RECITALS
 
A.           Landlord owns certain real properly (the "Property") and the
improvements on the Property located at 11535 – 11585 Sorrento Valley Road, San
Diego, California 92121, including the five (5) buildings located thereon (each,
a "Building" and, collectively, the "Buildings" or "Project"); and
 
B.           Landlord wishes to lease to Tenant, and Tenant desires to lease
from Landlord, certain premises (the "Premises") located in the Buildings,
pursuant to the terms and conditions of this Lease, as detailed below.
 
AGREEMENT
 
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
 
1.           Lease of Premises.  Effective on the Term Commencement Date,
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises (as shown on Exhibit A attached hereto) for use by Tenant in accordance
with the Permitted Use (as defined below).  The Property and all landscaping,
parking facilities, private drives and other improvements and appurtenances
related thereto, including the Buildings, are hereinafter collectively referred
to as the "Project."  All portions of the Project that are for the non-exclusive
use of tenants of the Buildings, including driveways, sidewalks, parking areas,
landscaped areas, service corridors, stairways, elevators, public restrooms and
public lobbies, are hereinafter referred to as "Common Area." Subject to
casualty, eminent domain and Article 13, Tenant shall have access to the
Premises twenty-four (24) hours a day, seven (7) days a week.  The parties
hereto agree that the lease of the Premises is upon and subject to the terms,
covenants and conditions herein set forth, and Landlord and Tenant covenant as a
material part of the consideration for this Lease to keep and perform each and
all of such terms, covenants and conditions by it to be kept and performed and
that this Lease is made upon the condition of such performance.  The parties
hereto acknowledge that the purpose of Exhibit A is to show the approximate
location of the Premises in the Building only, and such exhibit is not meant to
constitute an agreement, representation or warranty as to the construction of
the Premises, the precise area thereof or the specific location of the Common
Areas or the elements thereof or of the accessways to the Premises or the
Project.
 
2.           Basic Lease Provisions.  For convenience of the parties, certain
basic provisions of this Lease are set forth herein.  The provisions set forth
herein are subject to the remaining terms and conditions of this Lease and are
to be interpreted in light of such remaining terms and conditions.
 
2.1           This Lease shall take effect upon the Execution Date and, except
as specifically otherwise provided within this Lease, each of the provisions
hereof shall be binding upon and inure to the benefit of Landlord and Tenant
from the date of execution and delivery hereof by all parties hereto; provided
that Tenant will have no obligation to pay Rent or to perform any of its
obligations hereunder until the Term Commencement Date.
 
2.2           In the definitions below, each current Rentable Area (as defined
in Section 6.1 below) is expressed in rentable square footage.  Rentable Area
and "Tenant's Pro Rata Share" are all subject to adjustment as provided in this
Lease only in the event of a change in the physical size of the Premises,
Building or Project (and not solely due to a remeasurement):
 
-1-

--------------------------------------------------------------------------------

 
 
2.2.1           Premises:  Approximately 14,971 rentable square feet of space in
the Building located at 11535 Sorrento Valley Road, as set forth in Exhibit A
attached hereto, known as Suite 400.
 
2.2.2           Tenant's Pro Rata Share: 69.31% for the Building and 11.79% for
the Project (i.e., 14,971 rentable square feet within the Premises/21,600
rentable square feet within the Building and 126,985 rentable square feet within
the Project) (See Section 8 of Lease).
 
2.3           Initial monthly and annual installments of Base Rent for the
Premises ("Base Rent") as of the Term Commencement Date (as defined in Section
2.4 below):
 
Lease Months
 
Annual Base Rent
 
Monthly Installment
of Base Rent
 
Monthly Base
Rental Rate per Rentable Square Foot
1 – 12
$427,571.76
$35,630.98
$2.38
13 – 24
$440,398.92
$36,699.91
$2.45
25 – 36
$453,610.92
$37,800.91
$2.52**
37 – 48
$467,219.28
$38,934.94
$2.60**
49 – 60
$481,235.88
$40,102.99
$2.68**
61 – 72
$495,672.96
$41,306.08
$2.76**
* The initial Monthly Installment of Base Rent amount was calculated by
multiplying the initial Monthly Rental Rate per Rentable Square Foot amount by
the number of rentable square feet of space in the Premises, and the Annual Base
Rent amount was calculated by multiplying the initial Monthly Installment of
Base Rent amount by twelve (12).  In all subsequent Base Rent payment periods
during the Lease Term commencing on the first (1st) day of the full calendar
month that is Lease Month 13, the calculation of each Monthly Installment of
Base Rent amount reflects an annual increase of three percent (3%) and each
Annual Base Rent amount was calculated by multiplying the corresponding Monthly
Installment of Base Rent amount by twelve (12).
**The amounts identified in the column entitled "Monthly Rental Rate per
Rentable Square Foot" are rounded amounts provided for informational purposes
only.

 
2.4           Term Commencement Date: The date that the Premises are Ready For
Occupancy (as defined in Exhibit D attached hereto), which Term Commencement
Date is anticipated to be August 1, 2015.  In the event Landlord fails to
deliver the Premises to Tenant with the Tenant Improvements Substantially
Complete on or before November 1, 2015 ("First Outside Date") as such First
Outside Date shall be extended due to Force Majeure delays and Tenant Delays,
Tenant will be entitled to one day of free Monthly Base Rent, to be applied
after the Term Commencement Date, for each day after such First Outside Date
that the Premises are not delivered to Tenant as required hereunder.  In the
event fails to deliver the Premises to Tenant with the Tenant Improvements
Substantially Complete on or before December 1, 2015 ("Second Outside Date"), as
such Second Outside Date shall be deemed extended due to Force Majeure delays
and Tenant Delays, Tenant may terminate this Lease by delivery of written notice
to Landlord no later than that date which is five (5) business days after such
Second Outside Date, in which case Landlord will immediately refund all amounts
paid by Tenant pursuant to this Lease and Tenant shall have no further
obligations to Landlord pursuant to this Lease except for those obligations
which expressly survive the expiration or sooner termination of this Lease.
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.5           Term Expiration Date:  The last day of the month in which the
seventy-second (72nd) month anniversary of the Term Commencement Date occurs.
 
2.6           Security Deposit: $126,654.66.
 
2.7           Permitted Use:  Office and/or laboratory use, together with all
research and development in connection with such laboratory use and life
sciences and biotechnology manufacturing, in conformity with all federal, state,
municipal and local laws, codes, ordinances, rules and regulations of
Governmental Authorities (as defined below) now or hereafter in force relating
to or affecting the use and occupancy of the Premises and Tenant's Alterations
to the Premises, including, without limitation, the provisions of the Americans
with Disabilities Act ("ADA") as it pertains to the condition, use, occupancy,
improvement and alteration (including unforeseen and/or extraordinary
alterations or improvements to the extent required by a governmental authority
pertaining to Tenant's use and occupancy and Tenant's Alterations to the
Premises, and regardless of the period of time remaining in the Lease Term) of
the Premises, committees, associations, or other regulatory committees, agencies
or governing bodies having jurisdiction over the Premises, the Buildings, the
Property, the Project, Landlord or Tenant, including both statutory and common
law and hazardous waste rules and regulations and including the provisions of
the ADA, as defined below (collectively, "Applicable Laws").
 
2.8           Address for Rent Payment:
 
AGP SORRENTO BUSINESS COMPLEX, L.P.
 
PO Box 30308
 
Department 0115
 
Los Angeles, CA 90030-0308
 
2.9           Address for Notices to Landlord:
 
AGP SORRENTO BUSINESS COMPLEX, L.P.
 
c/o Parallel Capital Partners, Inc.
 
4105 Sorrento Valley Boulevard
 
San Diego, CA 92121
 
Attention:  Matthew Root
 
2.10           Addresses for Notices to Tenant:
 
Prior to the Term Commencement Date:
 
Mabvax Therapeutics Holdings, Inc.
11585 Sorrento Valley Road, Suite 20
San Diego, California 92121
Attention: Gregory Hanson, CFO
 
-3-

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Mabvax Therapeutics Holdings, Inc.
11585 Sorrento Valley Road, Suite 20
San Diego, California 92121
Attention: David Hansen, CEO
 
After the Term Commencement Date:
 
Mabvax Therapeutics Holdings, Inc.
11535 Sorrento Valley Road, Suite 400
San Diego, CA  92121
Attention: Gregory Hanson, CFO


With a copy to:
 
Mabvax Therapeutics Holdings, Inc.
11535 Sorrento Valley Road, Suite 400
San Diego, CA  92121
Attention: David Hansen, CEO


 
2.11           Lease Guarantor:  None
 
2.12           The following Exhibits are attached hereto and incorporated
herein by reference:
 
 
A.
Floor Plan of Premises

 
 
B.
Rules and Regulations

 
 
C.
Amendment to Lease

 
 
D.
Tenant Work Letter

 
 
E.
Estoppel Certificate

 
2.13           Number of Parking Spaces:  Thirty-seven (37) unreserved parking
passes; provided, however, that Tenant, at its sole cost, shall have the right
to designate up to ten (10) of such parking passes as visitor/reserved parking
located near the primary entrance to the Premises in the location depicted on
Exhibit F attached hereto.  Parking shall be free throughout the Term of this
Lease.
 
3.           Term; Tenant's Early Cancellation Right and Right of First Offer.
 
3.1           Term.  The actual term of this Lease (the "Lease Term") shall
commence on the Term Commencement Date and will end at 11:59 p.m. on the Term
Expiration Date, subject to earlier termination of this Lease as provided
herein.  At any time during the Lease Term, Landlord may deliver to Tenant a
factually correct  amendment to this Lease confirming the Lease Commencement
Date and Lease Expiration Date, in the form as set forth in Exhibit C, attached
hereto, which Tenant shall execute and return to Landlord within five (5) days
of receipt thereof .
 
3.2           Tenant's Early Cancellation Right.  Provided Tenant fully and
completely satisfies each of the conditions set forth in this Section 3.2,
Tenant shall have the one-time option ("Termination Option") to terminate this
Lease effective as of the last day of the sixtieth (60th) month of the initial
Lease Term (the "Termination Date").  In order to exercise the Termination
Option, Tenant must fully and
 
-4-

--------------------------------------------------------------------------------

 
 
completely satisfy each and every one of the following conditions:  (i) Tenant
must give Landlord written notice ("Termination Notice") of its exercise of the
Termination Option, which Termination Notice must be delivered to Landlord at
least nine (9) months prior to the Termination Date, (ii) at the time of the
Termination Notice, Tenant shall not be in Default under this Lease (after
notice and the expiration of applicable cure periods), and (iii) concurrently
with Tenant's delivery of the Termination Notice to Landlord, Tenant shall pay
to Landlord the "Termination Consideration".  As used herein, the "Termination
Consideration" shall mean an amount equal to the sum of:  (A) the unamortized
portion of the brokerage commissions paid or incurred by Landlord in connection
with this Lease; plus (B) the unamortized portion of any Tenant Improvement
costs paid by Landlord for the Premises; plus (C) an amount equal to three (3)
months of Base Rent (i.e., an amount equal to One Hundred Twenty-Two Thousand
Three Hundred Fifty-Six and 20/100 Dollars ($122,356.20)).  The brokerage
commissions, Tenant Improvement costs and the Allowance shall all be amortized
in monthly installments on a straight-line basis over the scheduled initial
seventy-two (72) month Lease Term, together with interest at the rate of eight
percent (8%) per annum, and the unamortized portion thereof shall be determined
based upon the unexpired portion of such initial seventy-two (72) month Lease
Term as of the Termination Date.  If Tenant properly and timely exercises its
termination option in this Section 3.2 in strict accordance with the terms
hereof, this Lease shall expire at midnight on the Termination Date, and Tenant
shall be required to surrender the Premises to Landlord on or prior to the
Termination Date in accordance with the applicable provisions of this
Lease.  The termination right set forth in this Section 3.2 is personal to the
original Tenant executing this Lease ("Original Tenant") and may only be
exercised by the Original Tenant (and not any assignee sublessee or other
transferee of Original Tenant's interest in this Lease).  Upon termination of
this Lease pursuant to this Section 3.2, the parties shall be relieved of all
further obligations under this Lease except for those obligations under this
Lease which expressly survive the expiration or sooner termination of this
Lease, and Landlord will return the Security Deposit to Tenant in accordance
with Article 10 below.3.3           Right of First Offer.  Commencing as of the
Execution Date and continuing during the first thirty-six (36) months of the
initial Lease Term only ("Right of First Offer Period"), Tenant shall have a
one-time right of first offer with respect to the balance of the available space
in the Building (the "First Offer Space").  Notwithstanding the foregoing (i)
the lease term for Tenant's lease of the First Offer Space pursuant to Tenant's
exercise of such first offer right of Tenant shall commence only following the
expiration or earlier termination of any existing lease pertaining to the First
Offer Space, including any renewal or extension of any such existing lease,
whether or not such renewal or extension is pursuant to an express written
provision in such lease, and regardless of whether any such renewal or extension
is consummated pursuant to a lease amendment or a new lease, and (ii) such first
offer right shall be subordinate and secondary to all rights of expansion, first
refusal, first offer or similar rights granted to (x) the tenant of any such
existing lease and (y) any other tenant of the Project as of the date hereof
(the rights described in items (i) and (ii), above to be known collectively as
"Superior Rights").  As of the date hereof, there are no Superior Rights
affecting the First Offer Space other than an existing tenant in a portion of
such space.  Tenant's right of first offer shall be on the terms and conditions
set forth in this Section 3.3.
 
3.3.1           Procedure for Offer.  Landlord shall notify Tenant (the "First
Offer Notice") from time to time when Landlord receives a bona fide offer to
lease the First Offer Space on terms which Landlord is willing to accept, where
no holder of a Superior Right desires to lease such space, which First Offer
Notice will set out the terms of such third party offer.  The economic terms and
conditions of Tenant's lease of such First Offer Space shall be as provided in
Landlord's First Offer Notice ("First Offer Economic Terms").

 
3.3.2           Procedure for Acceptance.  If Tenant wishes to exercise Tenant's
right of first offer with respect to the space described in the First Offer
Notice, then within seven (7) business days after delivery of the First Offer
Notice to Tenant ("Election Date"), Tenant shall deliver notice to Landlord of
Tenant's exercise of its right of first offer with respect to the entire space
described in the First Offer Notice and on the First Offer Economic Terms
contained therein.  If Tenant does not exercise its right of first offer within
the seven (7) business day period (on all of the First Offer Economic Terms),
then Landlord shall be free to lease the space described in the First Offer
Notice to anyone to whom Landlord
 
-5-

--------------------------------------------------------------------------------

 
 
desires on any terms Landlord desires and Tenant's right of first offer shall
thereupon automatically terminate and this Section 3.3 shall be deemed null and
void and of no further force or effect unless such First Offer Space becomes
available during the First Offer Period.  Notwithstanding anything to the
contrary contained herein, Tenant must elect to exercise its right of first
offer, if at all, with respect to all of the space comprising the First Offer
Space offered by Landlord to Tenant at any particular time, and Tenant may not
elect to lease only a portion thereof or object to any of the First Offer
Economic Terms.
3.3.3           Construction of First Offer Space.  Tenant shall take the First
Offer Space in its "As-Is" condition (except as otherwise provided in the First
Offer Notice), and Tenant shall be entitled to construct improvements in the
First Offer Space at Tenant's expense, in accordance with and subject to the
provisions of Article 16 of this Lease.
 
3.3.4           Lease of First Offer Space.  If Tenant timely exercises Tenant's
right to lease the First Offer Space as set forth herein, Landlord and Tenant
shall execute an amendment adding such First Offer Space to this Lease upon the
First Offer Economic Terms set forth in Landlord's First Offer Notice and upon
the same non-economic terms and conditions as applicable to the
Premises.  Tenant shall commence payment of rent for the First Offer Space and
the Lease Term of the First Offer Space shall commence upon the date of delivery
of such First Offer Space to Tenant (or as otherwise set forth in the First
Offer Economic Terms).  The Lease Term for the First Offer Space shall be
provided in the First Offer Economic Terms.
 
3.3.5           No Defaults.  The rights contained in this Section 3.3 shall be
personal to the Original Tenant or an Affiliate Assignee, and may only be
exercised by the Original Tenant or such Affiliate Assignee (and not any other
assignee, sublessee or other transferee of the Original Tenant's interest in
this Lease) if the Original Tenant or such Affiliate Assignee actually occupies
at least seventy-five percent (75%) of the entire Premises then leased by
Original Tenant or such Affiliate Assignee as of the date of Tenant's exercise
of its right of first offer.  In addition, at Landlord's option and in addition
to Landlord's other remedies set forth in this Lease, at law and/or in equity,
Tenant shall not have the right to lease the First Offer Space as provided in
this Section 3.3 if, as of the date of the First Offer Notice, or, at Landlord's
option, as of the scheduled date of delivery of such First Offer Space to
Tenant, Tenant is in Default under this Lease (beyond the expiration of all
applicable notice and cure periods).
 
4.           Renewal Option.
 
4.1           Option Right.  Landlord hereby grants the originally named Tenant
herein or any Affiliate Assignee, one (1) option to extend the Lease Term for a
period of five (5) years (the "Option Term"), which option shall be exercisable
only by written notice delivered by Tenant to Landlord as provided below,
provided that, as of the date of delivery of such notice, Tenant is not in
Default under this Lease after any applicable notice and cure period.  Upon the
proper exercise of such option to extend, and provided that, at Landlord's
option, as of the end of the initial Lease Term, Tenant is not in Default under
this Lease after the expiration of any applicable notice and cure period, the
Lease Term shall be extended for a period of five (5) years.  The rights
contained in this Section 4 shall be personal to the Original Tenant or an
Affiliate Assignee and may only be exercised by the Original Tenant or an
Affiliate Assignee (and not any other assignee, sublessee or other transferee of
Original Tenant's interest (or Affiliate Assignee's interest) in this Lease)).

 
4.2           Base Rent During Option Term.  The Base Rent payable by Tenant
during the Option Term shall be equal to the Fair Market Rent for the Premises
as of the commencement date of the Option Term.  The "Fair Market Rent" shall be
equal to the rent, including all escalations, at which tenants, as of the
commencement of the Option Term are leasing non-sublease, non-encumbered,
non-equity space comparable in size, location and quality to the Premises, for a
similar lease term, in an arm's length transaction, which comparable space is
located in the Project and in the "Comparable Buildings," as that term is
defined hereinbelow (collectively, the "Comparable Transactions"), and which
Comparable Transactions have been entered into within the twelve (12) month
period prior to Landlord's delivery of the "Rent Notice," as that term is
defined in Section 4.3 below, taking into consideration only the following
concessions (the "Concessions"):  (i) rental abatement concessions, if any,
being granted such tenants in
 
 
-6-

--------------------------------------------------------------------------------

 
 
connection with such comparable space, and (ii) tenant improvements or
allowances provided or to be provided for such comparable space, such value to
be based upon  the age, condition, design, quality of finishes, and layout of
the improvements ; provided, however, that notwithstanding anything to the
contrary herein, no consideration shall be given to (x) the fact that Landlord
is or is not required to pay a real estate brokerage commission in connection
with Tenant's exercise of its right to lease the Premises during the Option Term
or the fact that the Comparable Transactions do or do not involve the payment of
real estate brokerage commissions, and (y) any period of rental abatement, if
any, granted to tenants in Comparable Transactions in connection with the
design, permitting and construction of tenant improvements in such comparable
spaces.    If in determining the Base Rent a tenant improvement allowance is
granted under item (ii) above, Landlord may, at Landlord's sole option, elect
any or a portion of the following:  (A) to grant some or all of the tenant
improvement allowance to Tenant in the form as described above (i.e., as an
improvement allowance), and (B) to adjust the rental rate component of the Base
Rent to be an effective rental rate which takes into consideration the total
dollar value of the tenant improvement allowance (in which case the tenant
improvement allowance evidenced in the effective rental rate shall not be
granted to Tenant).  For purposes of this Lease, the term "Comparable Buildings"
shall mean other first-class buildings which are comparable to the Building in
terms of age (based upon the date of completion of construction or major
renovation as to the building containing the portion of the premises in
question), tenant mix, quality of construction, institutional ownership, level
of services and amenities, and size and appearance, to the extent located in the
Sorrento Valley and Sorrento Mesa area of San Diego, California.
 
4.3           Exercise of Option.  The option contained in this Section 4 shall
be exercised by Tenant, if at all, only in the following manner:  (i) Tenant
shall deliver written notice ("Interest Notice") to Landlord no sooner than nine
(9) months and no later than six (6) months prior to the expiration of the then
current Lease Term, stating that Tenant is interested in exercising its option;
(ii) Landlord, within thirty (30) days after receipt of the Interest Notice,
shall deliver notice (the "Rent Notice") to Tenant setting forth Landlord's
determination of the Base Rent; and (iii) if Tenant wishes to exercise such
option, Tenant shall, within the later to occur of thirty (30) days after
Tenant's receipt of the Rent Notice or five (5) months prior to the expiration
of the then current Lease Term, exercise the option by delivering written notice
thereof (the "Option Notice") to Landlord and upon, and concurrent with, such
exercise, Tenant may, at its option, object to the Base Rent determined by
Landlord.  If Tenant exercises the option to extend but objects to the Base Rent
contained in the Rent Notice, then the Base Rent shall be determined as set
forth in Section 4.4 below.  Failure of Tenant to deliver the Interest Notice to
Landlord on or before the date specified in (i) above or to deliver the Option
Notice to Landlord on or before the date specified in (iii) above shall be
deemed to constitute Tenant's failure to exercise its option to extend.  If
Tenant timely and properly exercises its option to extend, the Lease Term shall,
subject to Section 4.4 below, be extended for the Option Term upon all of the
terms and conditions set forth in this Lease, except that the Base Rent shall be
as indicated in the Rent Notice or as determined in accordance with Section 4.4,
as applicable, and all references herein to the Lease Term shall include the
Option Term.
 
4.4           Determination of Base Rent.  In the event Tenant exercises its
option to extend but objects to Landlord's determination of the Base Rent
concurrently with its exercise of the option to extend (in the case where
Landlord's determination of Base Rent is based on Fair Market Rent), Landlord
and Tenant shall attempt to agree in good faith upon the Base Rent.  If Landlord
and Tenant fail to reach agreement within twenty (20) days following Tenant's
delivery of the Option Notice (the "Outside Agreement Date"), then each party
shall make a separate determination of the Base Rent, within five (5) business
days after the Outside Agreement Date, concurrently exchange such determinations
and such determinations shall be submitted to arbitration in accordance with
Sections 4.4(a) through (g) below.

 
(a)           Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker who shall have been active over the five (5)
year period ending on the date of such appointment in the leasing of office
space in Comparable Buildings.  The determination of the arbitrators shall be
limited solely to the issue of whether Landlord's or Tenant's submitted Base
Rent is the closest to the actual Fair Market Rent, as determined by the
arbitrators, taking into account the requirements of Section 4 of this
Lease.  Each such arbitrator shall be appointed within fifteen (15) business
days after the applicable Outside Agreement Date.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)           The two (2) arbitrators so appointed shall within five (5) days of
the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) arbitrators.
 
(c)           The three (3) arbitrators shall within five (5) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord's or Tenant's submitted Base Rent and shall notify Landlord
and Tenant thereof.
 
(d)           The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.
 
(e)           If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) business days after the applicable Outside Agreement Date, the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof, and such arbitrator's decision shall be binding upon Landlord
and Tenant.
 
(f)           If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the Base Rent
to be decided shall be forthwith submitted to arbitration under the provisions
of the American Arbitration Association, but subject to the instruction set
forth in this Section 4.
 
(g)           The cost of arbitration shall be paid by Landlord and Tenant
equally.
 
(h)           In the event that the new Base Rent is not established prior to
end of the then current Term of this Lease, the Base Rent immediately payable at
the commencement of such Option Term shall be the Base Rent payable in the
immediately preceding month.  Notwithstanding the above, once the fair market
rental is determined in accordance with this Section 4.4, the parties shall
settle any underpayment or overpayment on the next Base Rent payment date
falling not less than thirty (30) days after such determination.
 
5.           Condition of Premises.  Except as set forth in this Lease, Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises, the
Buildings or the Project, or with respect to the suitability of the Premises,
the Buildings or the Project for the conduct of Tenant's business.  Except as
set forth in this Lease, Tenant acknowledges that Tenant agrees to accept the
Premises in its condition "as is" as of the Execution Date, subject to the
provisions of this Section 5, the Work Letter and Landlord’s ongoing repair and
maintenance obligations.  For purposes of Section 1938 of the California Civil
Code, Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that
the Premises have not undergone inspection by a Certified Access Specialist
(CASp).  Notwithstanding anything above to the contrary, during the first twelve
(12) months of the Lease Term, Landlord will ensure that the base, shell and
core of the Building serving the Premises (including the mechanical, electrical,
HVAC and plumbing systems),  based solely on a typical, legally compliant
occupancy of the Premises based on Tenant's Permitted Use of the Premises, is in
good condition, and in the event of any breach of the foregoing warranty,
Landlord shall be responsible, at its sole cost and expense, which shall not be
included in Operating Expenses, for correcting such defects as soon as
reasonably possible after receiving notice thereof from Tenant’ provided,
however, that if Tenant fails to give Landlord written notice of any items
described above within twelve (12) months after the Term Commencement Date, then
the correction of any such items shall, subject to Landlord’s repair obligations
in this Lease, be Tenant’s responsibility at Tenant’s sole cost and expense;
provided, however, that with respect to any HVAC units which Landlord is not
replacing (as described below) then such warranty shall apply to the entire
seventy-two (72) month initial Lease Term.  As part of the Tenant Improvement
work, Landlord shall replace eight (8) of the existing HVAC units serving the
Premises (all as described on Exhibit G attached hereto) ensure that the
remaining units are in good working order as of the Term Commencement Date.
 
 
-8-

--------------------------------------------------------------------------------

 
 
6.           Rentable Area.
 
6.1           The term "Rentable Area" shall reflect such areas as reasonably
calculated by Landlord's architect, as the same may be reasonably adjusted from
time to time by Landlord in consultation with Landlord's architect to reflect
changes to the physical size of the Premises, the Buildings or the Project, as
applicable.
 
6.2           The term Rentable Area, when applied to the Premises, is that area
equal to the usable area of the Premises, plus an equitable allocation of
Rentable Area within each Building that is not then utilized or expected to be
utilized as usable area, including that portion of the Building devoted to
corridors, equipment rooms, restrooms, elevator lobby, atrium and mailroom.
 
6.3           The Rentable Area of the Project is the total Rentable Area of all
buildings within the Project.
 
6.4           Review of allocations of Rentable Areas as between tenants of the
Building and the Project shall be made as frequently as Landlord deems
appropriate, including in order to facilitate an equitable apportionment of
Operating Expenses (as defined below); provided that Tenant’s Pro Rata Share
will not increase unless there is a change in the physical size of the Premises,
Building or Project.
 
7.           Rent.
 
7.1           Tenant shall pay to Landlord as Base Rent for the Premises,
commencing on the Term Commencement Date, the sums set forth in
Section 2.3.  Base Rent shall be paid in equal monthly installments as set forth
in Section 2.3, each in advance on the first day of each and every calendar
month during the Lease Term.
 
7.2           In addition to Base Rent, commencing on the Term Commencement
Date, Tenant shall pay to Landlord as additional rent ("Additional Rent") at
times hereinafter specified in this Lease (a) Tenant's Share (as defined below)
of Operating Expenses (as defined below), (b) the Property Management Fee (as
defined below) and (c) any other amounts that Tenant expressly assumes or agrees
to pay under the provisions of this Lease that are owed to Landlord.  Without
limitation on other obligations of Tenant which survive the expiration of the
Lease Term, the obligations of Tenant to pay Additional Rent shall survive the
expiration of the Lease Term.
 
7.3           Landlord and Tenant hereby agree that it is their intent that all
Base Rent, Additional Rent and other rent and charges payable to the Landlord
under this Lease (hereinafter individually and collectively referred to as
"Rent") shall qualify as "rents from real property" within the meaning of
Section 856(d) of the Internal Revenue Code of 1986, as amended, (the "Code")
and the Department of the U.S. Treasury Regulations promulgated thereunder (the
"Regulations").  Should the Code or the Regulations, or interpretations thereof
by the Internal Revenue Service contained in revenue rulings or other similar
public pronouncements, be changed so that any Rent no longer so qualifies as
"rent from real property" for purposes of Section 856(d) of the Code and the
Regulations promulgated thereunder, such Rent shall be adjusted in such manner
as the Landlord may require so that it will so qualify; provided, however, that
any adjustments required pursuant to this Section 7.3 shall be made so as to
produce the equivalent (in economic terms) Rent as payable prior to such
adjustment.  Rent shall be paid to Landlord, without abatement, deduction or
offset, in lawful money of the United States of America at the office of
Landlord as set forth in Section 2.8 or to such other person or at such other
place as Landlord may from time designate in writing.  In the event the Lease
Term commences or ends on a day other than the first day of a calendar month,
then the Rent for such fraction of a month shall be prorated for such period on
the basis of a thirty (30) day month and shall be paid at the then-current rate
for such fractional month.
 
 
-9-

--------------------------------------------------------------------------------

 
 
8.           Operating Expenses.
 
8.1           As used herein, the term "Operating Expenses" shall include:
 
(a)           Government impositions including property tax costs consisting of
real and personal property taxes and assessments, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Operating Expenses shall also include any governmental or
private assessments or the Project's contribution towards a governmental or
private cost-sharing agreement for the purpose of augmenting or improving the
quality of services and amenities normally provided by governmental
agencies.  It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies, and charges and all similar
assessments, taxes, fees, levies and charges payable hereunder, including,
without limitation, any business or gross income tax or excise tax with respect
to the receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof, and any assessment, tax, fee,
levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises, be
included within the definition of Operating Expenses for the purposes of this
Lease, including amounts due under any improvement bond upon the Buildings or
the Project, including the parcel or parcels of real property upon which the
Buildings and areas serving the Buildings are located or assessments in lieu
thereof imposed by any federal, state, regional, local or municipal governmental
authority, agency or subdivision (each, a "Governmental Authority") are levied;
taxes on or measured by gross rentals received from the rental of space in the
Project; taxes based on the square footage of the Premises, the Buildings or the
Project, as well as any parking charges, utilities surcharges or any other costs
levied, assessed or imposed by, or at the direction of, or resulting from
Applicable Laws or interpretations thereof promulgated by any Governmental
Authority in connection with the use or occupancy of the Project or the parking
facilities serving the Project; taxes on this transaction or any document to
which Tenant is a party creating or transferring an interest in the Premises;
any fee for a business license to operate an office building; and any expenses,
including the reasonable cost of attorneys or experts, reasonably incurred by
Landlord in seeking reduction by the taxing authority of the applicable taxes,
less tax refunds obtained as a result of an application for review
thereof.  Notwithstanding the foregoing, “Operating Expenses” shall not include
(i) Landlord’s general income taxes, inheritance, estate, succession, transfer,
gift, franchise, or capital stock tax, or any income taxes arising out of or
related to ownership or operation of income-producing real estate, or any excise
taxes imposed upon Landlord based upon rentals or income received by it, (ii)
any taxes attributable to any time prior to the Term Commencement Date or after
the expiration date of this Lease, or (iii) any assessments, charges, taxes,
rents, fees, rates, levies, excises, license fees, permit fees, inspection fees,
impact fees, concurrency fees or other fees or charges to the extent allocable
to or caused by the development or installation of on- or off-site improvements
or utilities (including without limitation street and intersection improvements,
roads, rights of way, lighting and signalization) necessary for the initial
construction of the Project or any past or future phases thereof, or any past,
present or future system development reimbursement schedule or sinking fund
related to any of the foregoing.  Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Project; and

 
(b)           All other costs of any kind paid or incurred by Landlord in
connection with the operation or maintenance of the Buildings and the Project,
including costs of repairs and replacements to improvements within the Project
as appropriate to maintain the Project as required hereunder; costs of utilities
furnished to the Common Areas; sewer fees; cable television; trash collection;
cleaning, including windows; heating; ventilation; air-conditioning; maintenance
of landscaping and grounds; maintenance of drives and parking areas; maintenance
of the roof membrane (but not structure); security services and devices;
building supplies; maintenance or replacement of equipment utilized for
operation and maintenance of the Project; license, permit and inspection fees;
sales, use and
 
 
-10-

--------------------------------------------------------------------------------

 
 
excise taxes on goods and services purchased by Landlord in connection with the
operation, maintenance or repair of the Buildings or Project systems and
equipment; telephone, postage, stationery supplies and other expenses incurred
in connection with the operation, maintenance or repair of the Project;
accounting, legal, property management and other professional fees and expenses
incurred to the extent directly attributable to the operation and maintenance of
the Project (or prorated if not directly attributable); costs of furniture,
draperies, carpeting, landscaping and other customary and ordinary items of
personal property provided by Landlord for use in Common Areas; Project office
rent or rental value for a commercially reasonable amount of space, to the
extent an office used solely for Project operations is maintained at the
Project, plus customary expenses for such office; the cost of capital
improvements or other costs incurred in connection with the Project (A)
which  reduce economies in the operation or maintenance of the Project, or any
portion thereof, or reduce current or future Operating Expenses, or (B) that are
required under any governmental law or regulation in effect after the Term
Commencement Date; provided, however, that any capital expenditure shall be
amortized (including interest on the amortized cost) over its useful life as
Landlord shall reasonably determine; amortization (including interest on the
unamortized cost) over such period of time as Landlord shall reasonably
determine, of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof; costs to keep the Project in compliance with, or fees otherwise
required under, any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Building, affecting the Project (if any), and reciprocal easement agreements
affecting the property, any parking licenses, and any agreements with transit
agencies affecting the Project; insurance premiums, including premiums for
public liability, property casualty, earthquake, terrorism and environmental
coverages; portions of insured losses paid by Landlord as part of the deductible
portion of a loss pursuant to the terms of insurance policies (provided such
deductible shall in no event exceed a commercially reasonable deductible);
service contracts; costs of services of independent contractors retained to do
work of a nature referenced above; and costs of compensation (including
employment taxes and fringe benefits) of all persons at or below the level of
property manager to the extent such persons perform regular and recurring duties
connected with the day-to-day operation and maintenance of the Project, its
equipment, the adjacent walks, landscaped areas, drives and parking areas,
including janitors, floor waxers, window washers, watchmen, gardeners, sweepers
and handymen.  Notwithstanding anything to the contrary contained in the
foregoing, if, pursuant to the terms of this Lease, Tenant performs any of the
foregoing maintenance, repairs or replacements in lieu of Landlord
(i.e., janitorial for the Premises, HVAC maintenance, including retaining a
qualified, first-class service company for a maintenance service contract, and
replacement of lighting tubes, lamps, bulbs and ballasts), such that Tenant
directly bears the cost of such expenses, such expenses shall not be included in
Operating Expenses; provided, however, that if such maintenance or repair is
deemed by Landlord (at its reasonable discretion) to be unacceptable, Landlord
may perform such maintenance or repair and include such costs as Operating
Expenses.
 
Notwithstanding the foregoing, Operating Expenses shall not include any leasing
commissions; attorneys' fees, costs, disbursements and other expenses incurred
in connection with negotiations or disputes with other tenants, or in connection
with leasing space in the Project, including the cost of tenant improvements or
other rent concessions that Landlord provides to another tenant of the Project
and the cost of improving a particular rental space for occupancy by another
tenant of the Project; expenses related to the development and construction of
the Project prior to the date hereof, including grading, paving of parking lot
areas, architectural expenses, landscaping and decorating (as distinguished from
maintenance, repair and replacement of the foregoing); costs of repairs to the
extent reimbursed by payment of insurance proceeds received by Landlord;
interest upon loans to Landlord or secured by a mortgage or deed of trust
covering the Project or a portion thereof (provided that interest upon a
government assessment or improvement bond payable in installments shall
constitute an Operating Expense under Subsection 8.1(a)); depreciation claimed
by Landlord for tax purposes (provided that this exclusion of depreciation is
not intended to delete from Operating Expenses actual costs of repairs and
replacements that are provided for in Subsection 8.1(b)); and taxes that are
excluded from Operating Expenses by Subsection 8.1(a); any depreciation on the
Buildings or Project; all rental and other payables due under any ground or
underlying lease; advertising and promotional expenditures; any costs, fines, or
penalties incurred due to violations by Landlord of any governmental rule or
authority; or any reserves for capital improvements at the Project; the cost of
providing any service directly to and paid
 
 
-11-

--------------------------------------------------------------------------------

 
 
directly by any tenant (outside of such tenant's Operating Expense payments);
the cost of any items for which Landlord is reimbursed by condemnation awards, a
tenant of the Building, or otherwise; ground lease payments (if any); costs of
items considered capital repairs, replacements, improvements and equipment under
generally accepted accounting principles consistently applied except as
expressly included in Operating Expenses pursuant to the definition above or
which relate to replacements of major Building systems; costs incurred by
Landlord due to the violation by Landlord or any tenant of the terms and
conditions of any lease of space in the Building or any law, code, regulation,
ordinance or the like that would not have been incurred but for such violation;
Landlord's general corporate overhead, including, without limitation, costs of
consultants, accountants or attorneys to advise or represent Landlord or its
affiliates with respect to the structure of leases, purchase or sale of real
property, tax implications or financial reporting of leases or in preparing tax
returns, financial statements or other documents relating to the foregoing types
of issues; any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord; bad debt expenses and interest,
principal, points and fees on debts or amortization on any ground lease,
mortgage or mortgages or any other debt instrument encumbering the Building
(including the real property on which the Building is situated); marketing
costs, including leasing commissions and attorneys' fees in connection with the
negotiation and preparation of letters, deal memos, letters of intent, leases,
subleases and/or assignments, space planning costs, and other costs and expenses
incurred in connection with lease, sublease and/or assignment negotiations and
transactions with present or prospective tenants or other occupants of the
Project; costs, including permit, license and inspection costs, incurred with
respect to the installation of other tenants' or occupants' improvements made
for tenants or other occupants in the Project; any costs expressly excluded from
Operating Expenses elsewhere in this Lease; rentals and other related expenses
for leasing an HVAC system, elevators, or other items (except when needed in
connection with normal repairs and maintenance of the Building) which if
purchased, rather than rented, would constitute a capital improvement not
included in Operating Expenses pursuant to this Lease; depreciation,
amortization and interest payments, except as specifically included in Operating
Expenses pursuant to the terms of this Lease and except on materials, tools,
supplies and vendor-type equipment purchased by Landlord to enable Landlord to
supply services Landlord might otherwise contract for with a third party, where
such depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party's services, all as determined in
accordance with generally accepted accounting principles, consistently applied,
and when depreciation or amortization is permitted or required, the item shall
be amortized over its reasonably anticipated useful life; expenses in connection
with services or other benefits which are not offered to Tenant or for which
Tenant is charged for directly but which are provided to another tenant or
occupant of the Project, without charge; electric power costs or other utility
costs for which any tenant directly contracts with the local public service
company; costs (including in connection therewith all attorneys' fees and costs
of settlement, judgments and/or payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitrations pertaining to another tenant of the Project; costs of
correcting defects in or inadequacy of the initial design or construction of the
Project or any future expansion of the Building or Project; costs incurred to
comply with laws relating to the removal of Hazardous Materials (as defined
below) or to remove, remedy, treat or contain any Hazardous Material; structural
repairs or replacements, including without limitation to the roof structure;
advertising and promotional expenses; travel expenses; charitable or political
contributions, and art work.  Landlord will equitably allocate Operating
Expenses amongst the various buildings within the Project to the building(s)
which benefit from such Operating Expenses such that Tenant’s Operating Expenses
will not include items solely attributable to other buildings within the
Project.  To the extent that Tenant uses more than Tenant's Pro Rata Share of
any item of Operating Expenses, Tenant shall pay Landlord the amount of such
excess use as reasonably calculated by Landlord and based on reasonable
documentation of such excess use which will be provided to Tenant, in addition
to Tenant's obligation to pay Tenant's Pro Rata Share of Operating Expenses
(such excess, together with Tenant's Pro Rata Share, "Tenant's Share").
 
8.2           Tenant shall pay to Landlord on the first day of each calendar
month of the Lease Term, as Additional Rent, Landlord's estimate of Tenant's
Share of Operating Expenses with respect to the Buildings and the Project, as
applicable, for such month.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(a)           Within ninety (90) days after the conclusion of each calendar year
(or such other period as may be reasonably required by Landlord), Landlord shall
furnish to Tenant a statement showing in reasonable detail the actual Operating
Expenses and Tenant's Share of Operating Expenses for the previous calendar
year.  Any additional sum due from Tenant to Landlord shall be due and payable
within ten (10) days.  If the amounts paid by Tenant pursuant to this Section
exceed Tenant's Share of Operating Expenses for the previous calendar year, then
Landlord shall credit the difference against the Rent next due and owing from
Tenant; provided that, if the Lease Term has expired, Landlord shall accompany
said statement with payment for the amount of such difference.
 
(b)           Any amount due under this Section for any period that is less than
a full month shall be prorated (based on a thirty (30)-day month) for such
fractional month.
 
8.3           Landlord may, from time to time, modify Landlord's calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce results substantially consistent with Landlord's then-current practice
at the Project and Landlord gives Tenant written notice of any such
modifications, including, without limitation, the right to equitably allocate
some or all of the Operating Expenses for the Project among different portions
or occupants of the Project (the "Cost Pools"), in Landlord’s reasonable
discretion.  Such Cost Pools may include, but shall not be limited to, a Cost
Pool for the Building and a Cost Pool for the overall Project, as reflected by
the separate Pro Rata Share percentages set forth in Section 2.2.2.  The
Operating Expenses within any such Cost Pool shall be allocated and charged to
the tenants within such Cost Pool in an equitable manner.
 
8.4           Tenant's responsibility for Tenant's Share of Operating Expenses
shall continue to the later of (a) the date of termination of the Lease or
(b) the date Tenant has fully vacated the Premises.
 
8.5           Operating Expenses for the calendar year in which Tenant's
obligation to share therein commences and for the calendar year in which such
obligation ceases shall be prorated on a basis reasonably determined by
Landlord.  Expenses such as taxes, assessments and insurance premiums that are
incurred for an extended time period shall be prorated based upon the time
periods to which they apply so that the amounts attributed to the Premises
relate in a reasonable manner to the time period wherein Tenant has an
obligation to share in Operating Expenses.
 
8.6           In the event that the Buildings or Project is less than fully
occupied, Tenant acknowledges that Landlord may extrapolate Operating Expenses
that vary depending on the occupancy of the Buildings or Project, as applicable,
by dividing (a) the total cost of Operating Expenses by (b) the Rentable Area of
the Buildings or Project (as applicable) that is occupied, then multiplying
(y) the resulting quotient by (z) ninety-five percent (95%) of the total
Rentable Area of the Buildings or Project (as applicable).  Tenant shall pay
Tenant's Share of the product of (y) and (z), subject to adjustment as
reasonably determined by Landlord; provided, however, that Landlord shall not
recover more than one hundred percent (100%) of Operating Expenses actually
incurred by Landlord.
 
8.7           Audit Rights.  Tenant shall have the right, at Tenant's cost,
after reasonable notice to Landlord, to have Tenant's authorized employees or
agents inspect, at Landlord's California office during normal business hours,
Landlord's books, records and supporting documents concerning the Operating
Expenses set forth in any statement delivered by Landlord to Tenant for a
particular calendar year pursuant to Section 8.2(a) above; provided, however,
Tenant shall have no right to conduct such inspection or object to or otherwise
dispute the amount of the Operating Expenses set forth in any such statement,
unless Tenant notifies Landlord of such inspection request, completes such
inspection, and demands an audit as set forth below within nine (9) months
immediately following Landlord's delivery of the particular statement in
question (the "Review Period"); provided, further, that notwithstanding any such
timely inspection, objection, dispute, and/or audit, and as a condition
precedent to Tenant's exercise of its right of inspection, objection, dispute,
and/or audit as set forth in this Section 8.7, Tenant shall not be permitted to
withhold payment of, and Tenant shall timely pay to Landlord, the full amounts
as required by the provisions of this Article 8 in accordance with such
statement.  However, such payment may be made under protest pending the outcome
of any audit.  In connection with any such inspection by Tenant,
 
 
-13-

--------------------------------------------------------------------------------

 
 
Landlord and Tenant shall reasonably cooperate with each other so that such
inspection can be performed pursuant to a mutually acceptable schedule, in an
expeditious manner and without undue interference with Landlord's operation and
management of the Project.  If after such inspection and/or request for
documentation, Tenant disputes the amount of the Operating Expenses set forth in
the statement, Tenant shall have the right, but not the obligation, within the
Review Period, to cause an independent certified public accountant which is not
paid on a contingency basis and which is mutually approved by Landlord and
Tenant (the "Accountant") to complete an audit of Landlord's books and records
to determine the proper amount of the Operating Expenses incurred and amounts
payable by Tenant for the calendar year which is the subject of such
statement.  Such audit by the Accountant shall be final and binding upon
Landlord and Tenant.  If Landlord and Tenant cannot mutually agree as to the
identity of the Accountant within thirty (30) days after Tenant notifies
Landlord that Tenant desires an audit to be performed, then the Accountant shall
be one of the "Big 4" accounting firms selected by Landlord, which is not paid
on a contingency basis.  If such audit reveals that Landlord has over-charged
Tenant, then within thirty (30) days after the results of such audit are made
available to Landlord, Landlord shall reimburse to Tenant the amount of such
over-charge.  If the audit reveals that the Tenant was under-charged, then
within thirty (30) days after the results of such audit are made available to
Tenant, Tenant shall reimburse to Landlord the amount of such
under-charge.  Tenant agrees to pay the cost of such audit unless it is
subsequently determined that Landlord's original statement which was the subject
of such audit was in error to Tenant's disadvantage by five percent (5%) or more
of the total Operating Expenses which was the subject of such audit.  The
payment by Tenant of any amounts pursuant to this Article 8 shall not preclude
Tenant from questioning the correctness of any statement provided by Landlord at
any time during the Review Period, but the failure of Tenant to object thereto,
conduct and complete its inspection and have the Accountant conduct and complete
the audit as described above prior to the expiration of the Review Period shall
be conclusively deemed Tenant's approval of the statement in question and the
amount of Operating Expenses shown thereon.  In connection with any inspection
and/or audit conducted by Tenant pursuant to this Section 8.7, Tenant agrees to
keep, and to cause all of Tenant's employees and consultants and the Accountant
to keep, all of Landlord's books and records and the audit, and all information
pertaining thereto and the results thereof, strictly confidential (except to the
extent disclosure is required in accordance with applicable law), and in
connection therewith, Tenant shall cause such employees, consultants and the
Accountant to execute such reasonable confidentiality agreements as Landlord may
require prior to conducting any such inspections and/or audits.
 
9.           Taxes on Tenant's Property.
 
9.1           Tenant shall be liable for and shall pay prior to delinquency any
and all taxes levied against Tenant's equipment, furniture, fixtures and any
other personal property or trade fixtures placed by Tenant in or about the
Premises.

 
9.2           If any such taxes on Tenant's equipment, furniture, fixtures and
any other personal property or trade fixtures are levied against Landlord or
Landlord's property or, if the assessed valuation of the Buildings, the Property
or the Project is increased by inclusion therein of a value attributable to
Tenant's equipment, furniture, fixtures and any other personal property or trade
fixtures, and if Landlord, after written notice to Tenant, pays the taxes based
upon any such increase in the assessed value of the Buildings, the Property or
the Project, then Tenant shall, upon demand, repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.
 
9.3           If any improvements in or alterations to the Premises, whether
installed and/or paid for by Landlord or Tenant and whether or not affixed to
the real property so as to become a part thereof; are assessed for real property
tax purposes at a valuation higher than the valuation at which improvements
conforming to Landlord's building standards (the "Building Standard") in other
spaces in the Buildings are assessed, then the real property taxes and
assessments levied against Landlord or the Buildings, the Property or the
Project by reason of such excess assessed valuation shall be deemed to be taxes
levied against personal property of Tenant and shall be governed by the
provisions of Section 9.2.  Any such excess assessed valuation due to
improvements in or alterations to space in the Project leased
 
 
-14-

--------------------------------------------------------------------------------

 
 
by other tenants at the Project shall not be included in Operating Expenses.  If
the records of the County Assessor are available and sufficiently detailed to
serve as a basis for determining whether said Tenant improvements or alterations
are assessed at a higher valuation than the Building Standard, then such records
shall be binding on both Landlord and Tenant.  Landlord acknowledges that the
Improvements to be constructed in the Premises pursuant to Exhibit B are not
above Building Standard.
 
9.4           Notwithstanding any contrary provision herein and to the extent
applicable, Tenant shall pay prior to delinquency any (i) rent tax or sales tax,
service tax, transfer tax or value added tax, or any other applicable tax on the
rent or services herein or otherwise respecting this Lease, (ii) taxes assessed
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion of the Project, including the Project parking facility; or (iii)
taxes assessed upon this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises.
 
10.           Security Deposit.
 
10.1           Tenant shall deposit with Landlord on or before the Term
Commencement Date the sum set forth in Section 2.6 (the "Security Deposit"),
which sum shall be held by Landlord as security for the faithful performance by
Tenant of all of the terms, covenants and conditions of this Lease to be kept
and performed by Tenant during the period commencing on the Execution Date and
ending upon the expiration or termination of this Lease.  If Tenant defaults
with respect to any provision of this Lease, including any provision relating to
the payment of Rent, then Landlord may (but shall not be required to) use, apply
or retain all or any part of the Security Deposit for the payment of any Rent or
any other sum in Default, or to compensate Landlord for any other loss or damage
that Landlord may suffer by reason of Tenant's Default.  If any portion of the
Security Deposit is so used or applied, then Tenant shall, within ten (10) days
following demand therefor, deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount, and Tenant's failure to do
so shall be a material breach of this Lease.  The provisions of this Article
shall survive the expiration or earlier termination of this Lease.  TENANT
HEREBY WAIVES THE REQUIREMENTS OF SECTION 1950.7 OF THE CALIFORNIA CIVIL CODE,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME.  Notwithstanding anything to the
contrary contained in this Article 10, in the event that Tenant, at the
expiration of the thirty-sixth (36th) month of the initial Lease Term, is not in
Default of any of its obligations under this Lease, Landlord shall reduce the
amount of the Security Deposit by the amount of the monthly Base Rent and
estimated Operating Expenses due and payable to Landlord for the thirty-seventh
(37th) month of the initial Lease Term and Landlord shall apply such amount
against Tenant's monthly Base Rent and estimated Operating Expenses obligation
for the thirty-seventh (37th) month of the initial Lease Term.

 
10.2           In the event of bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for all periods prior to the
filing of such proceedings.
 
10.3           Landlord may deliver to any purchaser of Landlord's interest in
the Premises the funds deposited hereunder by Tenant, and thereupon Landlord
shall be discharged from any further liability with respect to such
deposit.  This provision shall also apply to any subsequent transfers.
 
10.4           If Tenant shall fully and faithfully perform every provision of
this Lease to be performed by it, then the Security Deposit, or any balance
thereof, shall be returned to Tenant (or, at Landlord's option, to the last
assignee of Tenant's interest hereunder) within thirty (30) days after the
expiration or earlier termination of this Lease.
 
10.5           Landlord shall hold the Security Deposit in an account at a
banking organization selected by Landlord; provided, however, that Landlord
shall not be required to maintain a separate account for the Security Deposit,
but may intermingle it with other funds of Landlord.  Landlord shall be entitled
to all interest and/or dividends, if any, accruing on the Security
Deposit.  Landlord shall not be required to credit Tenant with any interest for
any period during which Landlord does not receive interest on the Security
Deposit.
 
 
-15-

--------------------------------------------------------------------------------

 
 
11.           Use.
 
11.1           Tenant shall use the Premises for the purpose set forth in
Section 2.7, and shall not use the Premises, or permit or suffer the Premises to
be used, for any other purpose without Landlord's prior written consent, which
consent Landlord may withhold in its sole but reasonable discretion.
 
11.2           Tenant shall not use or occupy the Premises in violation of
Applicable Laws; zoning ordinances; or the certificate of occupancy issued for
the Buildings or the Project, and shall, upon five (5) days' written notice from
Landlord, discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above.  Tenant shall comply with any direction of any Governmental Authority
having jurisdiction that shall, by reason of the nature of Tenant's use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation
thereof.  Notwithstanding the foregoing, Tenant shall not be obligated to comply
with any declaration, direction or other governmental rule or governmental
action (a) whose application or validity is being contested by Tenant diligently
and in good faith by appropriate proceedings in accordance with Applicable Laws
if Tenant's failure to comply therewith neither creates any risk of any
financial liability or criminal sanction against Landlord or the Premises, nor
creates any risk of damage to the Premises, nor creates any risk to Landlord's
title to or rights in the Premises, or (b) compliance with which shall have been
excused or exempted by a nonconforming use permit, waiver, extension or
forbearance exempting it from such declaration, direction or other governmental
rule or governmental action.
 
11.3           Tenant shall not do or permit to be done anything that will
invalidate or increase the cost of any fire, environmental, extended coverage or
any other insurance policy covering the Buildings or the Project, and shall
comply with all rules, orders, regulations and requirements of the insurers of
the Buildings and the Project, and Tenant shall promptly, upon demand, reimburse
Landlord for any additional premium charged for such policy by reason of
Tenant's failure to comply with the provisions of this Article.
 
11.4           Tenant shall keep all doors opening onto public corridors closed,
except when in use for ingress and egress.

 
11.5           No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by Tenant, nor shall any changes be made to existing
locks or the mechanisms thereof without Landlord's prior written
consent.  Tenant shall, upon termination of this Lease, return to Landlord all
keys to offices and restrooms either furnished to or otherwise procured by
Tenant.  In the event any key so furnished to Tenant is lost, Tenant shall pay
to Landlord the cost of replacing the same or of changing the lock or locks
opened by such lost key if Landlord shall deem it necessary to make such change.
 
11.6           No awnings or other projections shall be attached to any outside
wall of the Buildings without prior written consent from Landlord.  No curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises visible from the exterior of the
Building other than Landlord's standard window coverings without Landlord's
prior written approval, which approval shall not be unreasonably
withheld.  Neither the interior nor exterior of any windows shall be coated or
otherwise screened without Landlord's prior written consent, which approval
shall not be unreasonably withheld, nor shall any bottles, parcels or other
articles be placed on the windowsills.  No equipment, furniture or other items
of personal property shall be placed on any exterior balcony without Landlord's
prior written consent, which approval shall not be unreasonably withheld.
 
11.7           Subject to the approval of all applicable governmental and
quasi-governmental entities, and subject to any covenants, conditions and
restrictions and all applicable governmental and quasi-governmental laws, rules,
regulations and codes, (i) Landlord hereby grants Tenant the non-exclusive right
to install one (1) exterior sign on the face of the Building ("Tenant's Fascia
Sign"), and (ii) the non-exclusive right to install Tenant's name ("Tenant's
Name Sign") on the top or most prominent, available panel on the existing
monument sign serving the Project.  Tenant's Name Sign and Tenant's
 
 
-16-

--------------------------------------------------------------------------------

 
 
Fascia Sign may collectively be referred to herein as "Tenant's Exterior
Signage."  The design, size, specifications, graphics, materials, manner of
affixing, exact location, colors and lighting (if applicable) of Tenant's
Exterior Signage shall be (i) consistent with the quality and appearance of the
Project, (ii) subject to the approval of all applicable governmental and
quasi-governmental authorities, and subject to any covenants, conditions and
restrictions and all applicable governmental and quasi-governmental laws, rules,
regulations and codes, and (iii) subject to Landlord's reasonable
approval.  Tenant's Exterior Signage shall be installed at Tenant's sole cost
and expense.  In addition, Tenant shall be responsible for all other costs
attributable to the fabrication, insurance, lighting (if applicable),
maintenance, repair and removal of Tenant's Exterior Signage.  The signage
rights granted to Tenant under this Section 11.7 is personal to the Original
Tenant and any Affiliate Assignee and may not be exercised or used by or
assigned to any other person or entity (unless Landlord reasonably consents to
the assignment of such rights in connection with its approval of an assignment
of this Lease).  In addition, Original Tenant or such Affiliate Assignee shall
no longer have any right to Tenant's Name Sign if at any time during the Term
the Original Tenant, such Affiliate Assignee does not lease and occupy the
entire Premises.  Upon the expiration or sooner termination of this Lease, or
upon the earlier termination of Tenant's signage rights under this Section 11.7,
Landlord shall have the right to permanently remove Tenant's Exterior Signage,
and to repair all damage to the Project resulting from such removal, and Tenant
shall reimburse Landlord for the actual out-of-pocket costs thereof.  Interior
signs on doors and the directory tablet shall be inscribed, painted or affixed
for Tenant by Landlord at Tenant's sole cost and expense (provided Landlord will
charge its actual out-of-pocket cost for such signage), and shall be of a size,
color and type and be located in a place reasonably acceptable to Landlord.  The
directory tablet shall be provided exclusively for the display of the name and
location of tenants only.  Tenant shall not place anything on the exterior of
the corridor walls or corridor doors other than Landlord's standard lettering.
 
11.8           Tenant shall only place equipment within the Premises with floor
loading consistent with the Buildings' structural design, and such equipment
shall be placed in a location designed to carry the weight of such equipment.
 
11.9             Tenant shall cause any equipment or machinery to be installed
in the Premises so as to reasonably prevent or minimize sounds or vibrations
therefrom from extending into the Common Areas or other offices in the Project.
 
11.10           Tenant shall not (a) do or permit anything to be done in or
about the Premises that shall in any way unreasonably obstruct or interfere with
the rights of other tenants or occupants of the Project, (b) use or allow the
Premises to be used for immoral, unlawful or objectionable purposes (provided
that scientific research of any kind will not be deemed immoral or objectionable
for purposes of this section), or (c) cause, maintain or permit any nuisance or
waste in, on or about the Project.
 
11.11           Notwithstanding any other provision herein to the contrary, from
and after the date of Substantial Completion of the Improvements, Tenant shall
be responsible for all liabilities, costs and expenses arising out of or in
connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C.  § 1210 I, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the "ADA").
 
11.12           Subject to Landlord's prior approval of all plans and
specifications, which approval shall not be unreasonably withheld and Tenant's
compliance with all applicable laws and any covenants, conditions and
restrictions affecting the Project, Landlord shall permit Tenant to install and
maintain, at Tenant's sole cost and expense, a backup diesel-powered generator
at a location designated by Landlord.  Such backup generator shall be used by
Tenant only during (i) testing and regular maintenance, and (ii) any period of
electrical power outage in the Project, which generator may be a "plug in"
portable type generator.  Tenant shall be entitled to operate the generator for
testing and regular maintenance only upon notice to Landlord and at times
reasonably approved by Landlord.  Tenant shall submit the specifications for
design, operation, installation and maintenance of the backup generator for
Landlord's consent, which consent shall not be unreasonably withheld or delayed
and may be conditioned on Tenant complying with such reasonable requirements
imposed by Landlord, based on the advice of Landlord's structural and mechanical
engineers, so that the Project's systems and equipment are not
 
 
-17-

--------------------------------------------------------------------------------

 
 
adversely affected.  In addition, Tenant shall ensure that the backup generator
does not result in any Hazardous Materials being introduced to the Project, and
Article 20 will apply to Tenant's use of the backup generator.  In the event
another tenant of the Project or of a neighboring project complains of problems
caused by the generator, Tenant shall take reasonable steps as necessary to
remedy the problem complained of.  Tenant shall ensure that the design and
installation of the backup generator is performed in a manner so as to minimize
or eliminate any noise or vibration cause by such generator.  The vent for the
generator must be higher than the roof line of the Project.  Any repairs and
maintenance of such generator shall be the sole responsibility of Tenant and
Landlord makes no representation or warranty with respect to such generator.  If
Tenant is so notified by Landlord, Tenant shall, at Tenant's sole cost and
expense, remove such generator upon the expiration or earlier termination of the
Lease Term and repair all damage to the Project resulting from such removal;
provided that Tenant will at all times have the right to remove the generator if
the generator is rented from or otherwise owned by a third party.  Such
generator shall be deemed to be a part of the Premises for purposes of
Articles 22 and 27 of this Lease.
 
12.           Rules and Regulations, CC&Rs, Parking Facilities and Common Areas.
 
12.1             Tenant shall have the non-exclusive right, in common with
others, to use the Common Areas, subject to the rules and regulations adopted by
Landlord and attached hereto as Exhibit B, together with such other reasonable
and nondiscriminatory rules and regulations as are hereafter promulgated by
Landlord in its sole and absolute discretion (the "Rules and
Regulations").  During the Lease Term, except as may be reasonably necessary to
comply with Applicable Laws, Landlord shall not promulgate new rules and
regulations that (a) have a material adverse effect on Tenant's Permitted Use of
the Premises or (b)  increase (other than a deminimus amount) Tenant's costs
under this Lease, without Tenant's prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed.  Tenant shall faithfully
observe and comply with the Rules and Regulations.  Landlord shall not be
responsible to Tenant for the violation or non-performance by any other tenant
or any agent, employee or invitee thereof of any of the Rules and
Regulations.  The manner in which the Common Areas are maintained and operated
shall be at the sole discretion of Landlord and the use thereof shall be subject
to the Rules and Regulations, as Landlord may make from time to time.

 
12.2           This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property (the "CC&Rs"), as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time; provided that any such amendments, restatements, supplements or
modifications do not materially modify Tenant's rights or obligations
hereunder.  Tenant shall comply with the CC&Rs.  Landlord acknowledges and
agrees that there are no CC&Rs affecting the Building as of the date hereof.
 
12.3           Tenant shall have a non-exclusive, irrevocable license to use
throughout the Lease Term the number of unreserved parking passes set forth in
Section 2.13 above in at such locations in the parking facilities serving the
Buildings as may be determined by Landlord from time to time in common with the
other occupants of the Buildings, on an unreserved basis, and subject to the
designation of reserved spaces as set forth in Section 2.13, at no cost to
Tenant.
 
12.4           Tenant agrees not to unreasonably overburden the parking
facilities and agrees to cooperate with Landlord and other tenants in the use of
the parking facilities.  Landlord reserves the right to determine that parking
facilities are becoming overcrowded and to limit Tenant's use thereof to the
number of parking passes allocated to Tenant by this Lease.  Landlord may
reasonably allocate parking spaces among Tenant and other tenants of the
Buildings or the Project and Tenant shall be entitled to use throughout the
Lease Term the number of unreserved parking passes set forth in Section 2.13
above.  Nothing in this Section, however, is intended to create an affirmative
duty on Landlord's part to monitor parking.
 
12.5           Landlord reserves the right to modify the Common Areas, including
the right to add or remove exterior and interior landscaping and to subdivide
real property, in accordance with the terms and conditions of this
Lease.  Landlord reserves the right to close temporarily, make alterations or
 
-18-

--------------------------------------------------------------------------------

 
 
additions to, or change the location of elements of the Project and the Common
Areas; provided that Tenant’s use and occupancy of the Premises is not adversely
and materially impacted.
 
13.           Project Control by Landlord.
 
13.1           Landlord reserves full control over the Buildings and the Project
to the extent not inconsistent with Tenant's enjoyment of the Premises and
parking as provided by this Lease.  This reservation includes Landlord's right
to subdivide the Project; convert the Buildings to condominium units; change the
size of the Project by selling all or a portion of the Project or adding real
property and any improvements thereon to the Project; grant assessments and
licenses to third parties; maintain or establish ownership of the Buildings
separate from fee title to the Property; make additions to or reconstruct
portions of the Buildings and the Project; install, use, maintain, repair,
replace and relocate for service to the Premises and other parts of the
Buildings or the Project pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Buildings or elsewhere at the Project; and
alter or relocate any other Common Area or facility, including private drives,
lobbies and entrances.  Landlord's right pursuant to this Section 13.1,
including without limitation the rights to construct, maintain, relocate, alter,
improve, or adjust the Buildings or the Project shall be subject to the
condition that (i) the exercise of any of such rights shall not materially and
adversely interfere with Tenant's use of the Premises or materially decrease the
number of Tenant's parking spaces, (ii) Landlord shall provide reasonable prior
notice to Tenant before exercising any such rights which may materially and
adversely interfere with Tenant's use of the Premises, provided that such
business is in accordance with the Permitted Use, and (iii) Landlord shall use
its reasonable efforts to minimize to the extent possible any significant
interference with Tenant's business, provided that such business is in
accordance with the Permitted Use, including, when reasonable, scheduling such
work after business hours or on weekends; provided, however, that Landlord
agrees to use good faith efforts to avoid performing work in the lab portion of
the Premises.
 
13.2           Possession of areas of the Premises necessary for utilities,
services, safety and operation of the Buildings is reserved to Landlord to the
extent necessary for Landlord to perform its obligations hereunder.
 
13.3           Tenant shall, at Landlord's request, promptly execute such
further documents as may be reasonably appropriate to assist Landlord in the
performance of its obligations hereunder; provided that Tenant need not execute
any document that creates additional liability for Tenant or that deprives
Tenant of the quiet enjoyment and use of the Premises as provided for in this
Lease.
 
13.4           Landlord may, at any and all reasonable times during non-business
hours (or during business hours if Tenant so requests), and upon twenty-four
(24) hours' prior notice (provided that no time restrictions shall apply or
advance notice be required if an emergency necessitates immediate entry), and
subject to compliance with Tenant’s commercially reasonable safety and security
measures, enter the Premises to (a) inspect the same and to determine whether
Tenant is in compliance with its obligations hereunder, (b) supply any service
Landlord is required to provide hereunder, (c) show the Premises to prospective
purchasers or tenants during the final year of the Lease Term, (d) post notices
of nonresponsibility, (c) access the telephone equipment, electrical substation
and fire risers and (f) alter, improve or repair any portion of the Buildings
other than the Premises for which access to the Premises is reasonably
necessary.  In connection with any such alteration, improvement or repair as
described in this Section 13.4, Landlord may erect in the Premises or elsewhere
in the Project scaffolding and other structures reasonably required for the
alteration, improvement or repair work to be performed.  In no event shall
Tenant's Rent abate as a result of Landlord's activities pursuant to this
Section; provided, however, that all such activities shall be conducted in such
a manner so as to cause as little interference to Tenant as is reasonably
possible.  Landlord shall at all times retain a key with which to unlock all of
the doors in the Premises.  If an emergency necessitates immediate access to the
Premises, Landlord may use whatever force is necessary to enter the Premises,
and any such entry to the Premises shall not constitute a forcible or unlawful
entry to the Premises, a detainer of the Premises, or an eviction of Tenant from
the Premises or any portion thereof.  Tenant will at all times be permitted to
have a representative accompany Landlord during any entry into the Premises and
may designate certain areas of the Premises
 
 
-19-

--------------------------------------------------------------------------------

 
 
which contain sensitive equipment or information as “Secured Areas” and restrict
access to such Secured Areas except in the case of an emergency.
 
14.           Quiet Enjoyment.  So long as Tenant is not in Default under this
Lease, Landlord or anyone acting through or under Landlord shall not disturb
Tenant's occupancy of the Premises.
 
15.           Utilities and Services.
 
15.1           Tenant shall pay for all water (including the cost to service,
repair and replace reverse osmosis, de-ionized and other treated water), gas,
heat, light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon.  If any such utility is not separately
metered to Tenant, Tenant shall pay Tenant's Pro Rata Share of all charges of
such utility jointly metered with other premises as Additional Rent; provided,
however, that Landlord acknowledges and agrees that electricity is, as of the
date hereof, separately metered and water is included in Operating Expenses.
 
15.2           Except as set forth below, Landlord shall not be liable for, nor
shall any eviction of Tenant result from, the failure to furnish any utility or
service, whether or not such failure is caused by accident; breakage; repair;
strike, lockout or other labor disturbance or labor dispute of any character;
act of terrorism; shortage of materials; governmental regulation, moratorium or
other governmental action, inaction or delay; or other causes beyond Landlord's
control (collectively, "Force Majeure").  In the event of such failure, Tenant
shall not be entitled to termination of this Lease or any abatement or reduction
of Rent, nor shall Tenant be relieved from the operation of any covenant or
agreement of this Lease; provided, however, if such interruption is the result
of Landlord's negligence or willful misconduct and continues for five
(5) consecutive business days, Tenant shall be entitled to an abatement or
reduction of rent proportionate to the portion of the Premises as to which
Tenant's use is interrupted (or as to all of the Premises if so much thereof is
unusable that the entire Premises is unusable for Tenant’s intended use), to the
extent such interruption persists.  The foregoing abatement will also apply to
interruptions in Tenant’s ability to use the Premises or portions thereof due to
repairs, maintenance or construction work being performed by or on behalf of
Landlord at the Building or Project.
 
15.3           Tenant shall pay for, prior to delinquency of payment therefor,
any services that may be furnished to the Premises beyond those provided by
Landlord, including telephone, internet service, cable television and other
telecommunications, together with any fees, surcharges and taxes thereon.
 
15.4           Tenant shall not, without Landlord's prior written consent, use
any device in the Premises (including data processing machines) that will in any
way (a) increase the amount of ventilation, air exchange, gas, steam,
electricity or water required or consumed in the Premises based upon Tenant's
Pro Rata Share of the Building or Project (as applicable) beyond the existing
capacity of the Building or the Project usually furnished or supplied for the
use set forth in Section 2.7 or (b) exceed Tenant's Pro Rata Share of the
Buildings' or Project's (as applicable) capacity to provide such utilities or
services.
 
15.5           Utilities and services provided to the Premises that are
separately metered shall be paid by Tenant directly to the supplier of such
utility or service.
 
15.6           As part of Operating Expenses, Landlord shall provide water to
the Premises, which water shall be from the local municipal or similar source;
provided, however, that if Landlord determines that Tenant requires, uses or
consumes water beyond that normally required for customary laboratory purposes,
Landlord may install a water meter and thereby measure Tenant's water
consumption for all purposes.  Tenant shall pay Landlord for the costs of such
meter and the installation thereof and, throughout the duration of Tenant's
occupancy of the Premises, Tenant shall keep said meter and installation
equipment in good working order and repair at Tenant's sole cost and
expense.  If Tenant fails to so maintain such meter and equipment, Landlord may
repair or replace the same and shall collect the costs therefor from
Tenant.  Tenant agrees to pay for water consumed, as shown on said meter, as and
when bills are rendered.  If Tenant fails to timely make
 
 
-20-

--------------------------------------------------------------------------------

 
 
such payments, Landlord may pay such charges and collect the same from
Tenant.  Any such costs or expenses incurred, or payments made by Landlord for
any of the reasons or purposes hereinabove stated, shall be deemed to be
Additional Rent payable by Tenant and collectible by Landlord as such.
 
15.7           Landlord reserves the right, upon reasonable, prior written
notice to Tenant absent exigent circumstances in which the giving of such notice
is not reasonably possible, to stop service of the elevator, plumbing,
ventilation, air conditioning and electric systems, when Landlord deems
reasonably necessary, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and Landlord shall further have no responsibility or
liability for failure to supply elevator facilities, plumbing, ventilation, air
conditioning or electric service when prevented from doing so by Force Majeure
or Landlord's negligence; a failure by a third party to deliver gas, oil or
another suitable fuel supply; or Landlord's inability by exercise of reasonable
diligence to obtain gas, oil or another suitable fuel.  If any such repairs,
alterations or improvements might require or cause an interruption in electrical
service to the Premises or any portion thereof, Landlord will give to Tenant at
least three (3) business days prior written notice whenever
practicable.  Landlord will minimize the time required for any interruption and
will use commercially reasonable efforts to have any work requiring interruption
in any utility or service to be performed outside of customary business
hours.  Without limiting the foregoing, it is expressly understood and agreed
that any covenants on Landlord's part to furnish any service pursuant to any of
the terms, covenants, conditions, provisions or agreements of this Lease, or to
perform any act or thing for the benefit of Tenant, shall not be deemed breached
if Landlord is unable to furnish or perform the same by virtue of Force Majeure.
 
15.8           For the Premises, Tenant shall (a) maintain and operate the
heating, ventilating and air conditioning systems used for the Permitted Use
only ("'HVAC") and (b) subject to clause (a) above, furnish HVAC as reasonably
required  for the permitted use (which may be up to twenty-four (24) hours a
day, every day during the Lease Term), subject to casualty, eminent domain or as
otherwise specified in this Article.  Notwithstanding anything to the contrary
in this Section, Landlord shall have no liability, and Tenant shall have no
right or remedy, on account of any interruption or impairment in HVAC
services.  If requested in writing by Landlord, Tenant shall provide Landlord
copies of HVAC maintenance contracts and HVAC maintenance reports on a quarterly
basis.  In the event Landlord determines that Tenant is not properly maintaining
the HVAC, Landlord may take over the responsibilities in (a) and (b) above.  In
the event that Tenant’s HVAC service provider reasonably determines that any
HVAC unit requires repairs that would cost in excess of fifty percent (50%) of
the cost to replace such HVAC unit, Tenant shall deliver written notice to
Landlord (an “HVAC Replacement Notice”) requesting that Landlord replace such
HVAC unit (which notice shall include reasonably detailed information from
Tenant’s HVAC service provider supporting its determination).  Upon receipt of
an HVAC Replacement Notice, Landlord shall, if Landlord, in its reasonable, good
faith discretion, agrees with such determination, replace the HVAC unit at
Landlord’s sole cost and expense.
 
15.9           For any utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord (a) any
invoices or statements for such utilities within thirty (30) days after Tenant's
receipt thereof and (b) within thirty (30) days after Landlord's request, any
other utility usage information reasonably requested by Landlord which Tenant
has in its possession in the form requested.  Tenant shall retain records of
utility usage at the Premises, including invoices and statements from the
utility provider, for at least sixty (60) months, or such other shorter period
of time as may be requested by Landlord.  Tenant acknowledges that any utility
information for the Premises, the Buildings and the Project may be shared with
third parties, including Landlord's consultants and Governmental
Authorities.  In the event that Tenant fails to comply with this Section, Tenant
hereby authorizes Landlord to collect utility usage information directly from
the applicable utility providers.
 
15.10         Subject to the provisions of this Article, Landlord shall furnish
the electric energy that Tenant shall reasonably require in the Premises for the
purposes permitted under this Lease.  Except for electric energy required to
operate motors on the air handlers providing HVAC (the "HVAC Electric"), such
electric energy shall be furnished through the existing electricity meters and
related equipment , serviced and maintained by Landlord, in each case at
Tenant's expense.  Tenant shall pay for electric
 
-21-

--------------------------------------------------------------------------------

 
 
energy (for which it is liable for payment under this Article) in accordance
with Sections 15.1 and 15.9 within ten (10) days after receipt of any bills
related thereto.
 
15.11         Tenant, at its sole cost, shall furnish and install all
replacement lighting tubes, lamps, bulbs and ballasts required in the Premises
after the date of Substantial Completion and Landlord will ensure that upon
delivery of the Premises to Tenant, all lighting is code compliant and all
tubes, lamps and ballasts are in good working order.
 
15.12         Tenant's use of electric energy in the Premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises.  In order to ensure that such capacity is not
exceeded, and to avert a possible adverse effect upon the Project's distribution
of electricity via the Project's electric system, Tenant shall not, without
Landlord's prior written consent in each instance (which consent Landlord may
condition upon the availability of electric energy in the Project as allocated
by Landlord to various areas of the Project) connect any fixtures, appliances or
equipment (other than laboratory equipment necessary for the conduct of Tenant’s
business in the Premises) to the Buildings' or Project's electric system or make
any alterations or additions to the electric system of the Premises existing on
the date hereof.  Should Landlord grant such consent, all additional risers,
distribution cables or other equipment required therefor shall be provided by
Landlord and the cost thereof shall be paid by Tenant to Landlord on demand (or,
at Tenant's option, shall be provided by Tenant pursuant to plans and
contractors approved by Landlord, and otherwise in accordance with the
provisions of this Lease).  Landlord shall have the right to require Tenant to
pay sums on account of such cost prior to the installation of any such risers or
equipment.
 
15.13         Tenant shall be responsible for employing a janitorial and
maintenance service for the Premises, at Tenant's sole cost and expense, which
janitorial contractor shall provide services five (5) days per week and which
janitorial contractor (and janitorial contract) shall be subject to Landlord's
reasonable approval.  Tenant hereby acknowledges that Landlord shall have no
obligation whatsoever to provide such services in the Premises.

 
15.14           Notwithstanding anything to the contrary contained herein,
Landlord and Tenant hereby acknowledge that Tenant shall be authorized, during
the Lease Term, to install a security system in the Premises pursuant to the
terms and conditions of Article 16 below.  In connection therewith, Landlord and
Tenant hereby agree that any such installation by Tenant shall be at Tenant's
sole cost and expense, shall be in accordance with the terms and conditions of
Section 16 below and that Tenant shall furnish to Landlord specifications
regarding such system for Landlord's prior written approval.  At Landlord's
option, upon the expiration or earlier termination of this Lease, Tenant shall
remove such security system and repair any damage to the Premises resulting from
such removal.  Landlord shall, in no event, be obligated to monitor or respond
to such security system.  Landlord and Tenant agree and acknowledge that nothing
contained in this Section 15.14 shall be construed to limit the rights of
Landlord under this Lease.  In connection therewith, Tenant shall provide to
Landlord, within five (5) days of installation of such alarm system in the
Premises, the telephone number(s) of an authorized representative of Tenant to
whom Landlord shall give reasonable prior notice (as determined by Landlord,
given the circumstances, emergency or otherwise) in the event Landlord must
enter the Premises, but in no event shall Landlord, following Landlord's
provision of such reasonable notice to Tenant's authorized representative, be
obligated to delay Landlord's entry into the Premises or to monitor or otherwise
operate the alarm system while inside the Premises.
 
16.           Alterations.
 
16.1           Tenant shall make no alterations, additions or improvements in or
to the Premises or engage in any construction, demolition, reconstruction,
renovation, or other work (whether major or minor) of any kind in, at, or
serving the Premises (collectively, "Alterations") without Landlord's prior
written approval, which approval Landlord shall not unreasonably withhold;
provided, however, that in the event any proposed Alteration affects (a) any
structural portions of a Building, including exterior walls, roof; foundation,
foundation systems (including barriers and subslab systems), or core of a
Building, (b) the exterior of a Building or (c) any Building systems which are
shared with other tenants,
 
 
-22-

--------------------------------------------------------------------------------

 
 
including elevator, plumbing, air conditioning, heating, electrical, security,
life safety and power, then Landlord may withhold its approval with respect
thereto in its sole and absolute discretion.  Tenant shall, in making any such
Alterations, use only those architects, contractors, suppliers and mechanics of
which Landlord has given prior written approval, which approval shall be in
Landlord's reasonable discretion.  In seeking Landlord's approval, Tenant shall
provide Landlord, at least fourteen (14) days in advance of any proposed
construction, with the following as appropriate given the scope of work: plans,
specifications, bid proposals, certified stamped engineering drawings and
calculations by Tenant's engineer of record or architect of record, (including
connections to the Building's structural system, modifications to the Building's
envelope, non-structural penetrations in slabs or walls, and modifications or
tie-ins to life safety systems), work contracts, requests for laydown areas and
such other information concerning the nature and cost of the Alterations as
Landlord may reasonably request.  In no event shall Tenant use or Landlord be
required to approve any architects, consultants, contractors, subcontractors or
material suppliers that Landlord reasonably believes could cause labor
disharmony; provided the foregoing will not require Tenant to use union
labor.  Notwithstanding the foregoing to the contrary, Landlord's prior consent
shall not be required with respect to any interior Alterations to the Premises
which (i) are not Alterations described in clauses (a), (b) and (c) above,
(ii) cost less than Thirty Thousand Dollars ($30,000.00) for any one (1) job,
and (iii) do not require a permit of any kind, as long as (A) Tenant delivers to
Landlord notice and a copy of any final plans, specifications and working
drawings for any such Alterations at least ten (10) days prior to commencement
of the work thereof, and (B) the other conditions of this Article 16 are
satisfied including, without limitation, conforming to Landlord's rules,
regulations and insurance requirements which govern contractors.
 
16.2           Tenant shall not construct or permit to be constructed partitions
or other obstructions that might interfere with free access to mechanical
installation or service facilities of a Building or with other tenants'
components located within a Building, or interfere with the moving of Landlord's
equipment to or from the enclosures containing such installations or facilities.

 
16.3           Tenant shall accomplish any work performed on the Premises or the
Buildings in such a manner as to permit, to the extent reasonably practicable,
any life safety systems to remain fully operable at all times.
 
16.4           Any work performed on the Premises, the Buildings or the Project
by Tenant or Tenant's contractors shall be done at such times and in such manner
as Landlord may from time to time reasonably designate.  Tenant covenants and
agrees that all work done by Tenant or Tenant's contractors shall be performed
in full compliance with Applicable Laws, including, without limitation, Title
III of the ADA.  Within thirty (30) days after completion of any Alterations,
Tenant shall provide Landlord, to the extent applicable, with complete
"as-built" drawing print sets and electronic CADD files on disc (or files in
such other current format in common use as Landlord reasonably approves or
requires) showing any changes in the Premises.  Without limiting the foregoing,
Tenant shall be required to provide Landlord with CADD drawings for all
mechanical and electrical Alterations.
 
16.5           Before commencing any Alterations or Tenant Improvements, Tenant
shall give Landlord at least fourteen (14) days' prior written notice of the
proposed commencement of such work.
 
16.6           All Alterations, additions and improvements, subject to
Section 16.8, attached to or built into the Premises, made by either of the
Parties, including all floor and wall coverings, built-in cabinet work and
paneling, sinks and related plumbing fixtures, affixed laboratory benches,
exterior venting fume hoods and walk-in freezers and refrigerators, ductwork,
conduits, electrical panels and circuits, shall (unless, prior to such
construction or installation, Landlord elects otherwise and except for equipment
such as freestanding fume hoods paid for solely by Tenant and which can be
removed from the Premises without damage to the Premises) become the property of
Landlord upon the expiration or earlier termination of the Lease Term.  All
Tenant Improvements, Alterations and Signage installed by or at the direction of
Tenant shall be the property of Landlord.  Furthermore, Landlord may require
that Tenant remove any improvement (but not any Tenant Improvements) upon the
expiration or early termination of the Lease Term, and repair any damage to the
Premises and Building caused by such removal so long as Landlord notified Tenant
in writing at the time Landlord approved such Alterations (or
 
-23-

--------------------------------------------------------------------------------

 
 
with respect to Alterations not requiring Landlord's consent, at the time Tenant
notified Landlord of such Alterations) that Landlord will require the removal of
any such Alterations but only if Tenant requested (in writing) that Landlord
make such removal determination at the time Tenant requested Landlord's consent
to any such Alterations (or at the time Tenant provided Landlord with written
notice of Alterations not requiring Landlord's consent).
 
16.7           Tenant shall repair any damage to the Premises caused by Tenant's
removal of any property from the Premises.  During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if said space were
otherwise occupied by Tenant even if such repairs occur following the expiration
or other termination of the Lease Term.  The provisions of this Section shall
survive the expiration or earlier termination of this Lease.
 
16.8           All business and trade fixtures, unattached equipment, movable
lab benches,  unattached machinery and equipment, installed in and upon the
Premises by Tenant shall be and remain the property of Tenant and may be removed
by Tenant at any time during the Lease Term.  If Tenant shall fail to remove any
of its effects from the Premises prior to termination of this Lease, then
Landlord may, at its option, remove the same in any manner that Landlord shall
choose and store said effects without liability to Tenant for loss thereof or
damage thereto, and Tenant shall pay Landlord, upon demand, any costs and
expenses incurred due to such removal and storage or Landlord may, at its sole
option and without notice to Tenant, sell such property or any portion thereof
at private sale and without legal process for such price as Landlord may obtain
and apply the proceeds of such sale against any (a) amounts due by Tenant to
Landlord under this Lease and (b) any expenses incident to the removal, storage
and sale of said personal property.

 
16.9           Notwithstanding any other provision of this Article to the
contrary, in no event shall Tenant remove any improvement from the Premises as
to which Landlord contributed payment, including the Tenant Improvements,
without Landlord's prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.
 
16.10         Tenant shall pay to Landlord an amount equal to two and one-half
percent (2.5%) of the cost to Tenant of all Alterations, Tenant Improvements,
installations or other changes installed or made by Tenant or its contractors or
agents to cover Landlord's overhead and expenses for plan review, coordination,
scheduling and supervision thereof.  For purposes of payment of such sum, Tenant
shall submit to Landlord copies of all bills, invoices and statements covering
the costs of such charges, accompanied by payment to Landlord of the fee set
forth in this Section.  Tenant shall reimburse Landlord for any extra expenses
incurred by Landlord by reason of faulty work done by Tenant or its contractors,
or by reason of delays caused by such work, or by reason of inadequate clean-up.
 
16.11         Within sixty (60) days after final completion of the Tenant
Improvements, to the extent Tenant expends any amounts for such Tenant
Improvements, or any other Alterations performed by Tenant with respect to the
Premises, Tenant shall submit to Landlord documentation showing the amounts
expended by Tenant with respect to such Tenant Improvements (or any other
Alterations performed by Tenant with respect to the Premises), together with
supporting documentation reasonably acceptable to Landlord.
 
16.12         Tenant shall take, and shall cause its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Alterations, including covering or temporarily removing any window coverings
so as to guard against dust, debris or damage.
 
16.13         Tenant shall require its contractors and subcontractors performing
work on the Premises to name Landlord and its affiliates and Lenders as
additional insureds on their respective insurance policies.
 
 
-24-

--------------------------------------------------------------------------------

 
 
17.           Repairs and Maintenance.
 
17.1           Landlord shall repair and maintain and repair any defects in the
structural and exterior portions and Common Areas of the Buildings and the
Project, including roofing and covering (structure and membrane) materials;
foundations; slabs; exterior walls; exterior utilities; plumbing; fire sprinkler
systems (if any); heating, ventilating, air conditioning systems; elevators; and
electrical systems installed or furnished by Landlord.
 
17.2           Except for services of Landlord, if any, required by
Section 17.1, Tenant shall at Tenant's sole cost and expense maintain and keep
the Premises and every part thereof in good condition and repair, damage thereto
from ordinary wear and tear excepted.  Tenant shall, upon the expiration or
sooner termination of the Lease Term, surrender the Premises to Landlord in as
good a condition as when received, ordinary wear and tear and casualty damage
excepted; and shall, at Landlord's request, remove all telephone and data
systems, wiring and equipment installed by Tenant from the Premises, and repair
any damage to the Premises caused thereby.  Landlord shall have no obligation to
alter, remodel, improve, repair, decorate or paint the Premises or any part
thereof; other than as expressly provided in this Lease.

 
17.3           Landlord shall not be liable for any failure to make any repairs
or to perform any maintenance that is an obligation of Landlord unless such
failure shall persist for an unreasonable time after Tenant provides Landlord
with written notice of the need of such repairs or maintenance.  Tenant waives
its rights under Applicable Laws now or hereafter in effect to make repairs at
Landlord's expense.  Notwithstanding anything to the contrary set forth in this
Article 17, if Tenant provides written notice to Landlord of the need for
repairs and/or maintenance with respect to the Premises which are Landlord's
obligation to perform under Section 17.1 above, and Landlord fails to commence
such repairs and/or maintenance within a reasonable period of time, given the
circumstances, after receipt of such notice (but in no event earlier than
fifteen (15) days after receipt of such notice except in cases where there is an
immediate threat of material and substantial property damage or immediate threat
of bodily injury, in which case such shorter period of time as is reasonable
under the circumstances), then Tenant may, at its option, proceed to undertake
such repairs and/or maintenance upon delivery of an additional five (5) business
days' notice to Landlord that Tenant is taking such required action (provided,
however, that no additional notice shall be required in the event of an
emergency which threatens life or where there is imminent danger to
property).  If such repairs and/or maintenance were required under the terms of
this Lease to be performed by Landlord and Landlord has not commenced such
repair or maintenance prior to the expiration of such five (5) business day
period (or the initial notice and repair period set forth in the first sentence
of this Section 17.3 in the event of emergencies where no second notice is
required) ("Outside Repair Period"), then Tenant shall be entitled to
reimbursement by Landlord of Tenant's actual, reasonable, and documented costs
and expenses in performing such maintenance and/or repairs.  Such reimbursement
shall be made within thirty (30) days after Landlord's receipt of Tenant's
invoice of such costs and expenses, and if Landlord fails to so reimburse Tenant
within such 30-day period, then Tenant shall be entitled to offset against the
Rent payable by Tenant under this Lease the amount of such invoice; provided,
however, that notwithstanding the foregoing to the contrary, if (i) Landlord
delivers to Tenant prior to the expiration of the Outside Repair Period
described above, a written objection to Tenant's right to receive any such
reimbursement based upon Landlord's good faith claim that such action did not
have to be taken by Landlord pursuant to the terms of this Lease, or
(ii) Landlord delivers to Tenant, within thirty (30) days after receipt of
Tenant's invoice, a written objection to the payment of such invoice based upon
Landlord's good faith claim that such charges are excessive (in which case,
Landlord shall reimburse Tenant, within such 30-day period, the amount Landlord
contends would not be excessive), then Tenant shall not be entitled to such
reimbursement or offset against Rent, but Tenant, as its sole remedy, may
proceed to claim a default by Landlord.  In the event Tenant undertakes such
repairs and/or maintenance, and such work will affect the Base, Shell and Core,
any structural portions of the Premises or Building, Tenant shall use only those
third party contractors used by Landlord in the Project for such work unless
such contractors are unwilling or unable to perform such work at competitive
prices, in which event Tenant may utilize the services of any other qualified
contractor which normally and regularly performs similar work in comparable
first-class buildings in the general vicinity of the Building. 
 
-25-

--------------------------------------------------------------------------------

 
 
Tenant shall comply with the other terms and conditions of this Lease if Tenant
takes the required action, except that Tenant is not required to obtain
Landlord's consent for such repairs.
 
17.4           If any excavation shall be made upon land adjacent to or under
the Buildings, or shall be authorized to be made, Tenant shall afford to the
person causing or authorized to cause such excavation, license to enter the
Premises for the purpose of performing such work as said person shall deem
necessary or desirable to preserve and protect the Buildings from injury or
damage and to support the same by proper foundations, without any claim for
damages or liability against Landlord and without reducing or otherwise
affecting Tenant's obligations under this Lease to the extent Tenant's Permitted
Use of the Premises is not materially disrupted; provided that Landlord will
ensure that any person entering the Premises acts in a manner which minimizes
unreasonable interference with Tenant’s use and occupancy of the Premises and
any work must be completed as expeditiously as commercially reasonably possible.
 
17.5           This Article relates to repairs and maintenance arising in the
ordinary course of operation of the Buildings and the Project.  In the event of
a casualty described in Article 23, Article 23 shall apply in lieu of this
Article.  In the event of eminent domain, Article 24 shall apply in lieu of this
Article.

 
17.6           Costs incurred by Landlord pursuant to this Article shall
constitute Operating Expenses except as otherwise provided herein, unless such
costs are incurred due in whole or in part to any act, neglect, fault or
omissions of Tenant or its employees, agents, contractors or invitees, in which
case Tenant shall pay to Landlord the cost of such repairs and maintenance.
 
18.           Liens.
 
18.1           Tenant shall keep the Premises, the Buildings and the Project
free from any liens arising out of work performed, materials furnished or
obligations incurred by Tenant.  Tenant further covenants and agrees that any
mechanic's lien filed against the Premises, the Buildings or the Project for
work claimed to have been done for, or materials claimed to have been furnished
to Tenant, shall be discharged or bonded by Tenant within ten (10) business days
after the filing thereof, at Tenant's sole cost and expense.
 
18.2           Should Tenant fail to discharge or bond against any lien of the
nature described in Section 18.1, Landlord may, at Landlord's election, pay such
claim or post a bond or otherwise provide security to eliminate the lien as a
claim against title, and Tenant shall immediately reimburse Landlord for the
costs thereof as Additional Rent.  Tenant shall indemnify, save, defend (at
Landlord's option and with counsel reasonably acceptable to Landlord) and hold
Landlord Indemnitees harmless from and against any Claims arising from any such
liens, including any administrative, court or other legal proceedings related to
such liens.
 
18.3           In the event that Tenant leases or finances the acquisition of
office equipment, furnishings or other personal property of a removable nature
utilized by Tenant in the operation of Tenant's business, Tenant warrants that
any Uniform Commercial Code financing statement shall, upon its face or by
exhibit thereto, indicate that such financing statement is applicable only to
removable personal property of Tenant located within the Premises.  In no event
shall the address of the Premises, the Buildings or the Project be furnished on
a financing statement without qualifying language as to applicability of the
lien only to removable personal property located in an identified suite leased
by Tenant.  Should any holder of a financing statement record or place of record
a financing statement that appears to constitute a lien against any interest of
Landlord or against equipment that may be located other than within an
identified suite leased by Tenant, Tenant shall, within ten (10) days after
filing such financing statement, cause (a) a copy of the Lender security
agreement or other documents to which the financing statement pertains to be
furnished to Landlord to facilitate Landlord's ability to demonstrate that the
lien of such financing statement is not applicable to Landlord's interest and
(b) Tenant's Lender to amend such financing statement and any other documents of
record to clarify that any liens imposed thereby are not applicable to any
interest of Landlord in the Premises, the Buildings or the Project.
 
 
-26-

--------------------------------------------------------------------------------

 
 
19.           Estoppel Certificate.  Within ten (10) business days following a
request in writing by Landlord, Tenant shall execute, acknowledge and deliver to
Landlord an estoppel certificate which, as submitted by Landlord, shall be
substantially in the form of Exhibit E, attached hereto (or such other
reasonable form as may be required by any prospective mortgagee or purchaser of
the Building or Project or any portion thereof), indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
information reasonably requested by Landlord or Landlord's mortgagee or
prospective mortgagee or purchasers.  Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the
Project.  Tenant shall execute and deliver whatever other commercially
reasonable instruments may be reasonably required for such purposes.  At any
time during the Lease Term, Landlord may require Tenant to provide Landlord with
a current financial statement and financial statements of the two (2) years
prior to the current financial statement year.  Such statements shall be
prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant.  Tenant will not be required to deliver financial
statements if such statements are publicly available.  Failure of Tenant to
timely execute and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.  Failure by Tenant to so deliver such estoppel certificate shall be a
material Default of the provisions of this Lease.
 
20.           Hazardous Materials.
 
20.1           Tenant shall not cause or permit any Hazardous Materials (as
defined below) to be brought upon, kept or used in or about the Premises, the
Buildings or the Project in violation of Applicable Laws by Tenant or its
employees, agents, contractors or invitees.  If Tenant breaches such obligation,
or if the presence of Hazardous Materials as a result of such a breach results
in contamination of the Project, any portion thereof, or any adjacent property,
then Tenant shall indemnify, save, defend (at Landlord's option and with counsel
reasonably acceptable to Landlord) and hold the Landlord Indemnitees harmless
from and against any and all Claims, including sums paid in settlement of Claims
that arise during or after the Lease Term as a result of such breach or
contamination.  This indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work required by any Governmental Authority because of
Hazardous Materials present in the air, soil or groundwater above, on or under
or about the Project.  Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Project, any portion thereof or
any adjacent property caused or permitted by Tenant results in any contamination
of the Project, any portion thereof or any adjacent property, then Tenant shall
promptly take all actions at its sole cost and expense as are necessary to
remediate such contamination; provided that Landlord's written approval of such
action shall first be obtained, which approval Landlord shall not unreasonably
withhold; and provided, further, that it shall be reasonable for Landlord to
withhold its consent if such actions could have a material adverse
long-term  effect on the Project, any portion thereof or any adjacent property.
 
20.2           Landlord acknowledges that it is not the intent of this Article
to prohibit Tenant from operating its business for the Permitted Use.  Tenant
may operate its business according to the custom of Tenant's industry so long as
the use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws.  As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord prior to the Term Commencement Date a list identifying
each type of Hazardous Material to be present at the Project and setting forth
any and all governmental approvals or permits required in connection with the
presence of such Hazardous Material at the Project (the "Hazardous Materials
List").  Tenant shall deliver to Landlord an updated Hazardous Materials List
before any material new Hazardous Materials are brought to the Project.  Tenant
shall deliver to Landlord true and correct copies of the following documents
(hereinafter referred to as the "Documents") relating to the handling, storage,
disposal and emission of Hazardous Materials prior to the Term Commencement Date
or, if unavailable at that time, concurrently with the receipt from or
submission to any Governmental Authority: permits; approvals; reports and
correspondence; storage and management plans; notices of violations of
Applicable Laws; plans relating to the installation of any storage tanks to be
installed in, on, under or about the Project (provided that
 
-27-

--------------------------------------------------------------------------------

 
 
installation of storage tanks shall only be permitted after Landlord has given
Tenant its written consent to do so, which consent Landlord may withhold in its
sole and absolute discretion); and all closure plans or any other documents
required by any and all Governmental Authorities for any storage tanks installed
in, on, under or about the Project for the closure of any such storage
tanks.  Tenant shall not be required, however, to provide Landlord with any
portion of the Documents containing information of a proprietary nature, which
Documents, in and of themselves, do not contain a reference to any Hazardous
Materials or activities related to Hazardous Materials.
 
20.3           At any time, and from time to time, prior to the expiration of
the Lease Term, Landlord shall have the right to conduct appropriate tests of
the Project or any portion thereof to demonstrate that Hazardous Materials are
present or that contamination has occurred due to Tenant or Tenant's employees,
agents, contractors or invitees.  Tenant shall pay all reasonable costs of such
tests if such tests reveal that Hazardous Materials exist at the Project in
violation of this Lease.
 
20.4           If underground or other storage tanks storing Hazardous Materials
are located on the Premises or are hereafter placed on the Premises by Tenant,
Tenant shall monitor the storage tanks, maintain appropriate records, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other steps necessary or required under the Applicable
Laws.
 
20.5           Tenant shall promptly report to Landlord any actual or suspected
presence of mold or water intrusion at the Premises and Landlord will remediate
such mold or water intrusion unless the cause of such issue was the act or
omission of Tenant.
 
20.6           Tenant's obligations under this Article shall survive the
expiration or earlier termination of the Lease.  During any period of time
needed by Tenant or Landlord after the termination of this Lease to complete the
removal from the Premises of any such Hazardous Materials, Tenant shall be
deemed a holdover tenant and subject to the provisions of Article 26 below.
 
20.7           As used herein, the term "Hazardous Material(s)" means any
hazardous or toxic substance(s), material(s) or waste(s) that is or becomes
regulated by any Governmental Authority.
 
20.8           Notwithstanding anything to the contrary in this Lease, Landlord
shall have sole control over the equitable allocation of fire control areas (as
defined in the Uniform Building Code as adopted by the city or municipality(ies)
in which the Project is located (the "UBC")) within the Project for the storage
of Hazardous Materials.  Notwithstanding anything to the contrary in this Lease,
the quantity of Hazardous Materials allowed by this Section 20.8 is specific to
Tenant and shall not run with the Lease in the event of a Transfer (as defined
in Article 28).  In the event of a Transfer, if the use of Hazardous Materials
by such new tenant ("New Tenant") is such that New Tenant utilizes fire control
areas in the Project in excess of New Tenant's Pro Rata Share of the Buildings
or the Project, as applicable, then New Tenant shall, at its sole cost and
expense and upon Landlord's written request, establish and maintain a separate
area of the Premises classified by the UBC as an "H" occupancy area for the use
and storage of Hazardous Materials, or take such other action as is necessary to
ensure that its share of the fire control areas of the Buildings and the Project
is not greater than New Tenant's Pro Rata Share of the Buildings or the Project,
as applicable.
 
20.9           Landlord acknowledges and agrees that, as of the Execution Date,
to its knowledge, no Hazardous Materials exist in the Project, Premises or
Building in violation of Applicable Laws. Landlord shall handle Hazardous
Materials, at the Project in accordance with Applicable Laws. Landlord shall
indemnify, defend, protect and hold Tenant harmless from and against any and all
Claims arising from (a) any Hazardous Materials that exist at the Project,
Building or the Premises as of the date hereof, (b) Landlord’s gross negligence
or willful misconduct with respect to the handling of Hazardous Materials at the
Project or (c) Landlord’s breach of its warranty provided in this Section
20.9.  Nothing in this Article 20 is intended, or will be construed to impose
any liability on Tenant for any Hazardous Material(s) which were not brought
onto the Premises or Project by Tenant, its employees or agents.
 
 
-28-

--------------------------------------------------------------------------------

 
 
21.           Odors and Exhaust.  Tenant acknowledges that Landlord would not
enter into this Lease with Tenant unless Tenant assures Landlord that under no
circumstances will any other occupants of the Buildings or the Project
(including persons legally present in any outdoor areas of the Project) be
subjected to odors or fumes (whether or not noxious), and that the Buildings and
the Project will not be damaged by any exhaust, in each case from Tenant's
operations.  Landlord and Tenant therefore agree as follows:
 
21.1           Tenant shall not cause or permit (or conduct any activities that
would cause) any release of any odors or fumes of any kind from the Premises.
 
21.2           If a Building has a ventilation system that, in Landlord's
judgment, is adequate, suitable, and appropriate to vent the Premises in a
manner that does not release odors affecting any indoor or outdoor part of the
Project, Tenant shall vent the Premises through such system.  If Landlord at any
time determines that any existing ventilation system is inadequate, or if no
ventilation system exists, Tenant shall in compliance with Applicable Laws vent
all fumes and odors from the Premises (and remove odors from Tenant's exhaust
stream) as Landlord reasonably approves.  The placement and configuration of all
ventilation exhaust pipes, louvers and other equipment shall be subject to
Landlord's approval.  Tenant acknowledges Landlord's legitimate desire to
maintain the Project (indoor and outdoor areas) in an odor-free manner, and
Landlord may require Tenant to abate and remove all odors in a manner that goes
beyond the requirements of Applicable Laws.

 
21.3           Tenant shall, at Tenant's sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord's judgment be necessary or appropriate
from time to time) to completely remove, eliminate and abate any odors, fumes or
other substances in Tenant's exhaust stream that, in Landlord's judgment,
emanate from Tenant's Premises.  Any work Tenant performs under this Section
shall constitute Alterations.
 
21.4           Tenant's responsibility to remove, eliminate and abate odors,
fumes and exhaust shall continue throughout the Lease Term.  Landlord's approval
of the Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant's exhaust
stream (as Landlord may designate in Landlord's discretion).  Tenant shall
install additional equipment as Landlord requires from time to time under the
preceding sentence.  Such installations shall constitute Alterations.
 
21.5           If Tenant fails to install satisfactory odor control equipment
within ten (10) business days after Landlord's demand made at any time, then
Landlord may, without limiting Landlord's other rights and remedies, require
Tenant to cease and suspend any operations in the Premises that cause odors,
fumes or exhaust.  For example, if Landlord determines that Tenant's production
of a certain type of product causes odors, fumes or exhaust, and Tenant does not
install satisfactory odor control equipment within ten (10) business days after
Landlord's request, then Landlord may require Tenant to stop producing such type
of product in the Premises unless and until Tenant has installed odor control
equipment satisfactory to Landlord; provided that if more than ten (10) days is
required to install such equipment, Tenant will be permitted additional time so
long as Tenant is diligently pursuing the installation of such equipment.
 
22.           Insurance; Waiver of Subrogation.
 
22.1           Landlord's Insurance.  At all times during the Term of the Lease,
Landlord will purchase and maintain, as part of Operating Expenses, Commercial
General Liability Insurance, Umbrella Liability Insurance and Commercial
Property Insurance covering the Project and Building and Landlord's equipment
necessary to service the building and furnishings in such commercially
reasonable amounts and with such commercially reasonable coverages as determined
by Landlord but at all times substantially consistent with the insurance carried
by other landlords of projects comparable to the Project.  Tenant acknowledges
that it shall not be a named insured on such policies and that it has no right
to receive any proceeds from any such insurance policies carried by
Landlord.  Tenant further acknowledges that Landlord shall not be required to
carry insurance covering (1) Tenant's property;
 
 
-29-

--------------------------------------------------------------------------------

 
 
(2) Business Income Insurance against, or be responsible for, any loss suffered
by Tenant due to interruption of Tenant's business from any cause; or (3) loss
to Building or Project resulting from Flood, Earthquake, Windstorm or
Terrorism.  However, if Landlord does carry such insurance, it shall be
considered part of Operating Expenses.  Tenant shall reasonably cooperate with
Landlord's insurance companies in the adjustment of any claims for any damage to
the Building or Project.  Tenant shall, at Tenant's expense, comply with all
insurance company requirements pertaining to the use of the Premises.  If
Tenant's conduct or use of the Premises causes any increase in the premium for
such insurance policies then Tenant shall reimburse Landlord for any such
increase.
 
22.2           Tenant's Insurance.  Tenant will purchase and maintain at all
times during the Term of this Lease, at Tenant's sole expense, the following
insurance, in amounts not less than those specified below or such other amounts
as Landlord may from time to time reasonably request, with insurance companies
and on forms satisfactory to Landlord.
 
(a)           Commercial General Liability Insurance written on an Insurance
Service Office ("ISO") "occurrence" form or its equivalent covering the Tenant
and Landlord against claims for bodily injury and property damage arising out of
the Tenant's operations and Tenant's use, occupancy and operations in, upon or
about the Premises and the Project, including incidental pollution
coverage.  Such coverage shall at a minimum include endorsements covering
(i) Premises - Operations; (ii) Independent Contractors; (iii) Products
(alternatively, Tenant may carry a separate policy covering Products);
(iv) Contractual Liability; (v) Fire Legal Liability; (vi) Employees included as
Insureds; (vii) Liquor Liability if Tenant serves or sells alcohol; and
(viii) Severability.
 
Limits for such coverage shall be at least:
Bodily Injury and Property Damage Combined Single Limit:
$1,000,000                      per Occurrence
$4,000,000                      General Aggregate
$4,000,000                      Products Aggregate
Fire Legal Liability:
$500,000                      Any One Occurrence

 
The policy shall contain a provision or an endorsement which specifically names
AGP SORRENTO BUSINESS COMPLEX, L.P., Parallel Capital Partners, Inc., and their
officers, directors, partners, members and employees, any lenders of Landlord
and their successors and/or assigns as additional insureds ("Additional
Insureds"), as respects claims arising out of the Tenant's operations, use,
occupancy or maintenance of the Premises.  Further, if requested by Landlord,
Tenant shall name Landlord's Property Manager and any mortgagee of Landlord as
an additional insured.
 
Notwithstanding anything herein to the contrary, Landlord and Tenant intend that
their respective property loss risks shall be borne by reasonable insurance
carriers to the extent above provided, and Landlord and Tenant hereby agree to
look solely to, and seek recovery only from, their respective insurance carriers
in the event of a property loss to the extent that such coverage is agreed to be
provided hereunder.  Notwithstanding anything herein to the contrary, the
parties each hereby waive all rights and claims against each other for such
losses, and waive all rights of subrogation of their respective insurers,
provided such waiver of subrogation shall not affect the right to the insured to
recover under its insurance policy.  The parties agree that their respective
insurance policies are now, or shall be, endorsed such that the waiver of
subrogation shall not affect the right of the insured to recover thereunder.
 
(b)           Umbrella or Excess Liability Insurance to be excess over the
Commercial General Liability.  The Umbrella or Excess Liability policy shall be
written on an "occurrence" form with a limit of liability of $3,000,000 and a
Self-Insured Retention no greater than $10,000.
 
 
-30-

--------------------------------------------------------------------------------

 
 
Further, such policy shall contain clauses, provisions or endorsements which
(1) cause it to be "following form" the underlying Commercial General Liability
policy; (2)  cause the policy to provide liability insurance for the Additional
Insureds to be paid out prior to any contribution by Landlord's insurance; and
(3) provide that the insurer waives any right of recovery they may have against
such Additional Insureds because of payments made under this policy relevant to
the Tenant's obligations under this Agreement.
 
The requirements contained in this paragraph may be met by increasing the limits
otherwise required on the Tenant's Commercial General Liability policy to equal
the sum of the limits required for both the Commercial General Liability policy
and the Umbrella or Excess policy.
 
(c)           Workers' Compensation coverage for statutory limits shall be
carried as required by law in the State in which the Premises is located or in
which the employees are hired and Employers' Liability with limits of $500,000
Each Accident; $500,000 Disease Policy Limit; and $500,000 Disease Each
Employee.
 
(d)           Commercial Property Insurance covering all tenant property and
equipment in the Premises, in an amount equal to their full replacement cost
without deduction for depreciation.  At a minimum, such policy shall insure
against destruction or damage by fire and other perils covered on an ISO Causes
of Loss - Special Form including wind, hurricane, and sprinkler leakage.  Such
policy shall further provide Replacement Cost Coverage.  Such policy shall not
contain a per occurrence deductible greater than $5,000 except for wind or
hurricane which may contain a deductible not to exceed 2% of the total values of
all property which Tenant is responsible to insure.

(e)           Business Income and/or Extra Expense Insurance in an amount equal
to Five Hundred Thousand Dollars ($500,000), due to any interruption of Tenant's
business by reason of the Premises or personal property being damaged by fire or
other perils covered on an ISO Causes of Loss - Special Form or its equivalent.
 
Further, the policy shall contain an ISO Loss Payable endorsement specifically
naming the following as a loss payee as its interest may appear:  AGP SORRENTO
BUSINESS COMPLEX, L.P.
 
22.3           General Requirements for All Insurance.
 
(a)           Certificates of Insurance and Evidence of Property Insurance
evidencing all such insurance and acceptable to the Landlord shall be filed with
Landlord prior to occupancy of the Premises and  prior to the expiration of the
term of each policy thereafter.  Such Certificates of Insurance must
specifically show all the special policy conditions required in this Section
including "additional insured", "waiver of subrogation",  and "primary
insurance" wording applicable to each policy.
 
(b)           All coverage shall be written by an insurer admitted to write
insurance in the State in which the Premises is located with a current A. M.
Best Rating of A:7 or better; otherwise, such insurance may be written by a
qualified non-admitted insurer with a current A. M. Best rating of A:10 or
better.
 
(c)           All insurance policies shall provide that coverages afforded under
the policies will not be cancelled for any reason until at least 30 days' prior
written notice has been given to Tenant by the insurer.  Tenant will notify
Landlord within five (5) business days after its receipt of a notice of
cancellation.    The mailing address for the notice of cancellation shall be as
noted in Section 2.9.
 
 
-31-

--------------------------------------------------------------------------------

 
 
(d)           If the limits of available liability coverage required herein
become substantially reduced as a result of claim payments, Tenant shall
immediately, at its own expense, purchase insurance to reinstate the limits of
liability coverage required by this Lease.
 
(e)           Tenant shall not settle any claim or accept any proceeds in
satisfaction of any claim involving damage to the Premises or liability of
Landlord without Landlord's prior written consent.
 
(f)           Tenant may maintain the insurance required under this Section
under blanket or umbrella policies, as applicable, issued to Tenant covering
other properties owned or leased by Tenant provided that the policies otherwise
comply with this Section and afford to the Premises the coverage specified by
this Section.  Landlord retains the right to disallow the use of a blanket or
umbrella policy if the coverage provided by the blanket or umbrella policy is
inadequate either as to limits or scope of coverage.
 
22.4           Landlord, its agents and employees, make no representation that
the limits of liability required to be carried by Tenant pursuant to this
Section are adequate to protect Tenant.  If Tenant believes that any of such
insurance coverage is inadequate, Tenant shall obtain such additional insurance
coverage as Tenant deems adequate, at Tenant's sole expense.

 
23.           Damage or Destruction.
 
23.1           In the event of a partial destruction of (a) the Premises or
(b) Common Areas of the Buildings or the Project ((a) and (b) together, the
"Affected Areas") by fire or other perils covered by extended coverage insurance
not exceeding twenty-five percent (25%) of the full insurable value thereof, and
provided that (x) the damage thereto is such that the Affected Areas may be
repaired, reconstructed or restored within a period of one hundred twenty
(120) days from the date of the happening of such casualty, (y) Landlord shall
receive insurance proceeds sufficient to cover the cost of such repairs (except
for any deductible amount provided by Landlord's policy, which deductible
amount, if paid by Landlord, shall constitute an Operating Expense) and (z) such
casualty was not intentionally caused by Tenant or its employees, agents or
contractors, then Landlord shall commence and proceed diligently with the work
of repair, reconstruction and restoration of the Affected Areas and this Lease
shall continue in full force and effect.
 
23.2           In the event of any damage to or destruction of the Buildings or
the Project other than as described in Section 23.1, Landlord may elect to
repair, reconstruct and restore the Buildings or the Project, as applicable, in
which case this Lease shall continue in full force and effect (subject to
Tenant's right to terminate this Lease as described in Section 23.10 below).  If
Landlord elects not to repair the Buildings or the Project, as applicable, then
this Lease shall terminate as of the date of such damage or destruction.
 
23.3           Landlord shall give written notice to Tenant within sixty
(60) days following the date of damage or destruction of its election not to
repair, reconstruct or restore the Buildings or the Project, as
applicable.  Within sixty (60) days after the date Landlord learns of the
necessity for repairs as a result of damage, Landlord shall notify Tenant
("Damage Repair Estimate") of Landlord's estimated assessment of the period of
time in which the repairs will be completed, which assessment shall be based
upon the opinion of a contractor reasonably selected by Landlord and experienced
in comparable repairs of comparable buildings.  If Landlord does not elect to
terminate this Lease pursuant to Landlord's termination right as provided above,
and the Damage Repair Estimate indicates that repairs cannot be completed within
one hundred eighty (180) days after being commenced, Tenant may elect, not later
than thirty (30) days after Tenant's receipt of the Damage Repair Estimate, to
terminate this Lease by written notice to Landlord effective as of the date
specified in Tenant's notice.  Notwithstanding the foregoing, if the restoration
of the Premises and/or Building is not completed within one hundred eighty (180)
days from commencement of repairs as such date shall be extended due to Force
Majeure delays and Tenant delays, Tenant may cancel the Lease at any time after
the one hundred eightieth (180th) day.
 
 
-32-

--------------------------------------------------------------------------------

 
 
23.4           Upon any termination of this Lease under any of the provisions of
this Article, the parties shall be released thereby without further obligation
to the other from the date possession of the Premises is surrendered to
Landlord, except with regard to (a) items occurring prior to the damage or
destruction and (b) provisions of this Lease that, by their express terms,
survive the expiration or earlier termination hereof.
 
23.5           In the event of repair, reconstruction and restoration as
provided in this Article, all Rent to be paid by Tenant under this Lease shall
be abated proportionately based on the extent to which Tenant's use of the
Premises is impaired during the period of such repair, reconstruction or
restoration, unless Landlord provides Tenant with other space during the period
of repair that is suitable for the temporary conduct of Tenant's business.
 
23.6           Notwithstanding anything to the contrary contained in this
Article, should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure, then the time for
Landlord to commence or complete repairs shall be extended on a day-for-day
basis; provided, however, that, at Landlord's election, Landlord shall be
relieved of its obligation to make such repair, reconstruction or restoration,
in which case this Lease shall terminate.

 
23.7           If Landlord is obligated to or elects to repair, reconstruct or
restore as herein provided, then Landlord shall be obligated to make such
repair, reconstruction or restoration only with regard to (a) those portions of
the Premises that were originally provided at Landlord's expense and (b) the
Common Area portion of the Affected Areas.  The repair, reconstruction or
restoration of improvements not originally provided by Landlord or at Landlord's
expense shall be the obligation of Tenant.  In the event Tenant has elected to
upgrade certain improvements from the Building Standard, Landlord shall, upon
the need for replacement due to an insured loss, provide only the Building
Standard, unless Tenant again elects to upgrade such improvements and pay any
incremental costs related thereto, except to the extent that excess insurance
proceeds, if received, are adequate to provide such upgrades, in addition to
providing for basic repair, reconstruction and restoration of the Premises, the
Buildings and the Project. Landlord confirms that the Premises, as improved by
the Tenant Improvements, does not exceed the Building Standard.
 
23.8           Notwithstanding anything to the contrary contained in this
Article, Landlord shall not have any obligation whatsoever to repair,
reconstruct or restore the Premises if the damage resulting from any casualty
covered under this Article occurs during the last twelve (12) months of the Term
or any extension hereof, or to the extent that insurance proceeds are not
available therefor.
 
23.9           Landlord's obligation, should it elect or be obligated to repair
or rebuild, shall be limited to the Affected Areas.  Tenant shall, at its
expense, replace or fully repair all of Tenant's personal property and any
Alterations installed by Tenant existing at the time of such damage or
destruction (subject, however, to any modifications to such Alterations with
Tenant having the right to modify the scope and extent of the Alterations
restoration requirement as reasonably approved by Landlord).  If Affected Areas
are to be repaired in accordance with the foregoing, Landlord shall make
available to Tenant any portion of insurance proceeds it receives that are
allocable to the Alterations constructed by Tenant pursuant to this Lease;
provided Tenant is not then in Default under this Lease, and subject to the
requirements of any Lender of Landlord.
 
23.10         Notwithstanding anything to the contrary contained in this
Article, in the event that Tenant's Permitted Use of the Premises is
substantially impaired during the last six (6) months of the Term as a direct
result of any damage or destruction covered by this Article, then, Tenant shall
have the right to terminate this Lease by written notice to Landlord within ten
(10) business days following such substantial impairment.
 
23.11         The provisions of this Lease, including this Article 23,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Premises, the
Building or the Project, and any statute or regulation of the State of
 
 
-33-

--------------------------------------------------------------------------------

 
 
California, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any other statute or regulation, now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises, the Building or the Project.
 
24.           Eminent Domain.
 
24.1           In the event (a) the whole of all Affected Areas or (b) such part
thereof as shall substantially interfere with Tenant's use and occupancy of the
Premises for the Permitted Use shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to said authority, except with regard to (y) items
occurring prior to the damage or destruction and (z) provisions of this Lease
that, by their express terms, survive the expiration or earlier termination
hereof.

 
24.2           In the event of a partial taking of (a) the Buildings or the
Project or (b) drives, walkways or parking areas serving the Buildings or the
Project for any public or quasi-public purpose by any lawful power or authority
by exercise of right of appropriation, condemnation, or eminent domain, or sold
to prevent such taking, then, without regard to whether any portion of the
Premises occupied by Tenant was so taken, Landlord may elect to terminate this
Lease (except with regard to (a) items occurring prior to the taking and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof) as of such taking if such taking is,
in Landlord's sole opinion, of a material nature such as to make it uneconomical
to continue use of the unappropriated portion for purposes of renting office or
laboratory space.  If more than twenty-five percent (25%) of the rentable square
feet of the Premises is taken or if portions of the Premises and/or Building
required for parking or access to the Premises, are taken and such taking, in
the reasonable opinion of Tenant, materially interferes with Tenant’s ability to
continue its business operations in substantially the same manner and space,  or
if access to the Premises is substantially impaired, Tenant shall have the
option to terminate this Lease upon ninety (90) days' notice, provided such
notice is given no later than sixty (60) days after the date of such taking.
 
24.3           Tenant shall be entitled to any award that is specifically
awarded as compensation for (a) the taking of Tenant's personal property that
was installed at Tenant's expense and (b) the costs of Tenant moving to a new
location.  Except as set forth in the previous sentence, any award for such
taking shall be the property of Landlord.
 
24.4           If, upon any taking of the nature described in this Article, this
Lease continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking.  To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant.
 
25.           Surrender.
 
25.1           At least ten (10) days prior to Tenant's surrender of possession
of any part of the Premises, Tenant shall provide Landlord with (a) a facility
decommissioning and Hazardous Materials closure plan for the Premises ("Exit
Survey") prepared by an independent third party reasonably acceptable to
Landlord, and (b) written evidence of all appropriate governmental releases
obtained by Tenant in accordance with Applicable Laws, including laws pertaining
to the surrender of the Premises.  In addition, Tenant agrees to remain
responsible after the surrender of the Premises for the remediation of any
recognized environmental conditions set forth in the Exit Survey which were
caused by Tenant, its agents or employees and compliance with any
recommendations set forth in the Exit Survey.  Tenant's obligations under this
Section shall survive the expiration or earlier termination of the Lease.
 
 
-34-

--------------------------------------------------------------------------------

 
 
25.2           No surrender of possession of any part of the Premises shall
release Tenant from any of its obligations hereunder, unless such surrender is
accepted in writing by Landlord.
 
25.3           The voluntary or other surrender of this Lease by Tenant shall
not effect a merger with Landlord's fee title or leasehold interest in the
Premises, the Buildings, the Property or the Project, unless Landlord consents
in writing, and shall, at Landlord's option, operate as an assignment to
Landlord of any or all subleases.
 
25.4           The voluntary or other surrender of any ground or other
underlying lease that now exists or may hereafter be executed affecting the
Buildings or the Project, or a mutual cancellation thereof or of Landlord's
interest therein by Landlord and its lessor shall not effect a merger with
Landlord's fee title or leasehold interest in the Premises, the Buildings or the
Property and shall, at the option of the successor to Landlord's interest in the
Buildings or the Project, as applicable, operate as an assignment of this Lease.

 
25.5           Notwithstanding anything to the contrary contained in this Lease,
the following provisions shall govern Tenant's surrender of the Premises:
 
(a)           Landlord has no ownership interest in Tenant owned Tenant's
furniture, fixtures and equipment and may remove or transfer the same in its
discretion; and
 
(b)           Tenant shall not be required to remove or restore at the
expiration of the Term or otherwise any Alterations, fixtures (whether or not
trade fixtures), machinery or equipment made to or installed in the Premises
prior to the Execution Date of this Lease.
 
(c)           Tenant will not be required to remove the Tenant Improvement.
 
26.           Holding Over.
 
If Tenant holds over after the expiration of the Lease Term, with or without the
express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Monthly Base Rent shall be payable at a
monthly rate equal to one hundred fifty percent (150%) of  the Monthly Base Rent
applicable during the last rental period of the Lease Term under this Lease
(provided that for the first month of any holdover, Monthly Base Rent will be
payable at the rate of 125% of the Monthly Base Rent applicable during the last
rental period of the Lease Term under this Lease).  Such month-to-month tenancy
shall be subject to every other applicable term, covenant and agreement
contained herein.  Nothing contained in this Article 26 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Article 26 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  Tenant acknowledges that if Tenant holds over without Landlord's
consent, such holding over may compromise or otherwise affect Landlord's ability
to enter into new leases with prospective tenants regarding the
Premises.  Therefore, if Tenant fails to surrender the Premises upon the
termination or expiration of this Lease and if such holdover continues for
thirty (30) days after the expiration of the Term, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from and against all claims resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender, and
any losses suffered by Landlord, including lost profits, resulting from such
failure to surrender.
 
27.           Indemnification and Exculpation.
 
27.1           Tenant agrees to indemnify, save, defend (at Landlord's option
and with counsel reasonably acceptable to Landlord) and hold the Landlord and
Landlord Indemnities harmless from and
 
 
-35-

--------------------------------------------------------------------------------

 
 
against any and all Claims arising from injury or death to any person or damage
to any property occurring within or about the Premises, the Buildings, the
Property or the Project arising directly or indirectly out of Tenant's or
Tenant's employees', agents', contractors' or invitees' negligence or willful
misconduct or a breach or Default by Tenant in the performance of any of its
obligations hereunder, except to the extent caused by Landlord's negligence or
willful misconduct.  Landlord shall be liable for, and shall indemnify, defend,
protect and hold Tenant and Tenant’s partners, officers, directors, employees,
agents, successors and assigns (collectively, “Tenant Indemnified Parties”)
harmless from and against any and all Claims arising or resulting from (a) any
negligent or willful misconduct of Landlord or any of Landlord’s agents,
employees, contractors or licensees in or about the Premises, the Building or
the Property (collectively, “Landlord Parties”); and/or (b) any default by
Landlord of any obligations on Landlord’s part to be performed under the terms
of this Lease; provided, however, that Landlord's indemnity obligations shall
not extend to loss of business, loss of profits or any other consequential
damages which may be suffered by Tenant.
 
27.2           Notwithstanding any provision of Section 27.1 to the contrary,
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of,
damage to personal property or scientific research, including loss of records
kept by Tenant within the Premises and damage or losses caused by fire,
electrical malfunction, gas explosion or water damage of any type (including
broken water lines, malfunctioning fire sprinkler systems, roof leaks or
stoppages of lines), unless any such loss is due to Landlord's willful disregard
of written notice by Tenant of need for a repair that Landlord is responsible to
make for an unreasonable period of time.  Tenant further waives any claim for
injury to Tenant's business or loss of income relating to any such damage or
destruction of personal property as described in this Section.
 
27.3           Landlord shall not be liable for any damages arising from any
act, omission or neglect of any other tenant in the Buildings or the Project, or
of any other third party.
 
27.4           Tenant acknowledges that security devices and services, if any,
while intended to deter crime, may not in given instances prevent theft or other
criminal acts.  Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a
criminal.  If Tenant desires protection against such criminal acts, then Tenant
shall, at Tenant's sole cost and expense, obtain appropriate insurance coverage.
 
27.5           Notwithstanding anything contained in this Lease to the contrary
and except as provided in Section 26, neither party will be liable to the other
for any business interruption, loss of profit or other punitive or consequential
damages arising out of this Lease or any Default hereunder.
 
27.6           The provisions of this Article shall survive the expiration or
earlier termination of this Lease.
 
28.           Assignment or Subletting.
 
28.1           Except as hereinafter expressly permitted, Tenant shall not,
either voluntarily or by operation of Applicable Laws, directly or indirectly
sell, hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises (each, a "Transfer"), without Landlord's prior written
consent.  Notwithstanding the foregoing, Tenant shall have the right to
Transfer, upon ten (10) days prior written notice to Landlord but without
obtaining Landlord's prior written consent, (a) to a corporation or other entity
which is a successor in interest to Tenant by way of merger, consolidation or
corporate reorganization, or (b) by the purchase of all or substantially all of
the assets or the controlling ownership interest of Tenant provided that such
merger or consolidation or such acquisition or assumption, as the case may be,
is not principally for the purpose of transferring this Lease, (c) to any person
that as of the date of determination controls, is controlled by or is under
common control with Tenant ("Tenant's Affiliate") or (d) to any persons in
connection with any secondary offering of the Tenant's stock or in connection
with any bona fide financing or capitalization for the benefit of Tenant, and
otherwise comply with the requirements of this Lease regarding such Transfer
(the foregoing described Transfers, or any
 
 
-36-

--------------------------------------------------------------------------------

 
 
one of them, may be referred to as an "Exempt Transfer"); provided, however,
that (i) the overall net worth of the resulting tenant is not materially less
than the overall net worth of Tenant as of the date of this Lease; (ii) 
Landlord receives satisfactory evidence of the satisfaction of such net worth
requirements set forth in the preceding subsections (i) not less than five
(5) business days prior to the date of such Exempt Transfer.  For purposes of
Exempt Transfers, "control" requires both (A) owning (directly or indirectly)
more than fifty percent (50%) of the stock or other equity interests of another
person (unless such Transfers relate to any corporation whose shares are
publicly traded) and (B) possessing, directly or indirectly, the power to direct
or cause the direction of the management and policies of such person.  In no
event shall Tenant perform a Transfer to or with an entity that is a tenant at
the Project or that is in discussions or negotiations with Landlord where
Landlord, in each such case, has space available in the Project for such
proposed transferee to lease to such transferee.  The assignee of Tenant’s
entire interest hereunder in accordance with an Exempt Transfer may be referred
to herein as an “Affiliate Assignee.”
 
28.2           In the event Tenant desires to effect a Transfer, then, at least
thirty (30) but not more than ninety (90) days prior to the date when Tenant
desires the assignment or sublease to be effective (the "Transfer Date") Tenant
shall provide written notice to Landlord (the "Transfer Notice") containing
information reasonably requested by Landlord (including references) concerning
the character of the proposed transferee, assignee or sublessee; the Transfer
Date; any ownership or commercial relationship between Tenant and the proposed
transferee, assignee or sublessee; and the consideration and all other material
terms and conditions of the proposed Transfer, all in such detail as Landlord
shall reasonably require.
 
28.3           Landlord, in determining whether consent should be given to a
proposed Transfer, may give consideration to (a) the financial strength of such
transferee, assignee or sublessee (notwithstanding Tenant remaining liable for
Tenant's performance), (b) any change in use that such transferee, assignee or
sublessee proposes to make in the use of the Premises and (c) Landlord's desire
to exercise its rights under Section 28.8 to cancel this Lease.  In no event
shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord's
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the "Revenue
Code").  Notwithstanding anything contained in this Lease to the contrary,
(w) no Transfer shall be consummated on any basis such that the rental or other
amounts to be paid by the occupant, assignee, manager or other transferee
thereunder would be based, in whole or in part, on the income or profits derived
by the business activities of such occupant, assignee, manager or other
transferee; (x) Tenant shall not furnish or render any services to an occupant,
assignee, manager or other transferee with respect to whom transfer
consideration is required to be paid, or manage or operate the Premises or any
capital additions so transferred, with respect to which transfer consideration
is being paid; (y) Tenant shall not consummate a Transfer with any person in
which Landlord owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Revenue
Code); and (z) Tenant shall not consummate a Transfer with any person or in any
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as "rents
from real property" within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.
 
28.4           As conditions precedent to Tenant subleasing the Premises or to
Landlord considering a request by Tenant to Tenant's transfer of rights or
sharing of the Premises, Landlord may require any or all of the following:
 
(a)           Tenant shall remain fully liable under this Lease during the
unexpired Term;
 
 
-37-

--------------------------------------------------------------------------------

 
 
(b)           Tenant shall reimburse Landlord for Landlord's actual out of
pocket costs and expenses, including reasonable attorneys' fees, charges and
disbursements incurred in connection with the review, processing and
documentation of such request;
 
(c)           If Tenant's transfer of rights or sharing of the Premises provides
for the receipt by, on behalf of or on account of Tenant of any consideration of
any kind whatsoever on account of the leasehold interest being transferred
(including a premium rental for a sublease or lump sum payment for an
assignment, but excluding Tenant's reasonable costs in marketing and subleasing
the Premises) in excess of the rental and other charges due to Landlord under
this Lease, Tenant shall pay fifty percent (50%) of all of such excess to
Landlord, after making deductions for any reasonable marketing expenses, tenant
improvement funds expended by Tenant, alterations, cash concessions, brokerage
commissions, attorneys' fees and free rent actually paid by Tenant; provided,
however, Landlord shall not have any right to any sums or other economic
consideration resulting from an Exempt Transfer.  If said consideration consists
of cash paid to Tenant, payment to Landlord shall be made upon receipt by Tenant
of such cash payment;

 
(d)           The proposed transferee, assignee or sublessee shall agree that,
in the event Landlord gives such proposed transferee, assignee or sublessee
notice that Tenant is in Default under this Lease, such proposed transferee,
assignee or sublessee shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments shall be received by Landlord without any
liability being incurred by Landlord, except to credit such payment against
those due by Tenant under this Lease, and any such proposed transferee, assignee
or sublessee shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason; provided, however, that in no
event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment;
 
(e)           Landlord's consent to any such Transfer shall be effected on
Landlord's reasonable forms;
 
(f)           Such proposed transferee, assignee or sublessee's use of the
Premises shall be substantially the same as the Permitted Use;
 
(g)           Landlord shall not be bound by any provision of any agreement
pertaining to the Transfer, except for Landlord's written consent to the same;
 
(h)           Tenant shall pay all transfer and other taxes (including interest
and penalties) assessed or payable by any Governmental Authority for any
Transfer;
 
(i)           Landlord's consent (or waiver of its rights) for any Transfer
shall not waive Landlord's right to consent to any later Transfer;
 
(j)           Tenant shall deliver to Landlord one executed copy of any and all
written instruments evidencing or relating to the Transfer; and
 
(k)           A list of Hazardous Materials certified by the proposed
transferee, assignee or sublessee to be true and correct, that the proposed
transferee, assignee or sublessee intends to use or store in the
Premises.  Additionally, Tenant shall deliver to Landlord, on or before the date
any proposed transferee, assignee or sublessee takes occupancy of the Premises,
all of the items relating to Hazardous Materials of such proposed transferee,
assignee or sublessee as described in Section 20.2.
 
28.5           Any Transfer that is not in compliance with the provisions of
this Article shall be void and shall, at the option of Landlord, terminate this
Lease.
 
 
-38-

--------------------------------------------------------------------------------

 
 
28.6           The consent by Landlord to a Transfer shall not relieve Tenant or
proposed transferee, assignee or sublessee from obtaining Landlord's consent to
any further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.
 
28.7           Notwithstanding any Transfer, Tenant shall remain fully and
primarily liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant.  The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof: from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

 
28.8           If Tenant delivers to Landlord a Transfer Notice indicating a
desire to transfer this Lease to a proposed transferee, assignee or sublessee
for the remainder of the Term of this Lease other than any Exempt Transfer or as
provided within Section 28.4, then Landlord shall have the option, exercisable
by giving notice to Tenant at any time within ten (10) days after Landlord's
receipt of such Transfer Notice, to terminate this Lease as of the date
specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof.  If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord's delivery of notice
electing to exercise Landlord's option to terminate this Lease.  In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect.  No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord's consent to a
proposed Transfer.
 
28.9           If Tenant sublets the Premises or any portion thereof, Tenant
hereby immediately and irrevocably assigns to Landlord, as security for Tenant's
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord's application) may collect such rent
and apply it toward Tenant's obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.
 
29.           Subordination and Attornment.
 
29.1           This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust or other encumbrance, or lease in which Landlord is
tenant now or hereafter in force against the Buildings or the Project and to all
advances made or hereafter to be made upon the security thereof without the
necessity of the execution and delivery of any further instruments on the part
of Tenant to effectuate such subordination; provided Landlord will use
commercially reasonable efforts to provide Tenant with a commercially reasonable
subordination, non-disturbance and attornment agreement from any current lender
on the Building.
 
29.2           Notwithstanding the foregoing, Tenant shall execute and deliver
upon demand such further instrument or instruments evidencing such subordination
of this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be reasonably required by Landlord;
provided that such agreement contains commercially reasonable non-disturbance
protection in favor of Tenant.  If any such mortgagee, beneficiary or landlord
under a lease wherein Landlord is tenant (each, a "Mortgagee") so elects,
however, this Lease shall be deemed prior in lieu to any such lease, mortgage,
or deed of trust upon or including the Premises regardless of date and Tenant
shall execute a statement in writing to such effect at Landlord's request.
 
29.3           Upon written request of Landlord and opportunity for Tenant to
review, Tenant agrees to execute any Lease amendments not materially altering
the terms of this Lease, if required by a mortgagee or beneficiary of a deed of
trust encumbering real property of which the Premises constitute a part incident
to the financing of the real property of which the Premises constitute a part.
 
 
-39-

--------------------------------------------------------------------------------

 
 
29.4           In the event any proceedings are brought for foreclosure, or in
the event of the exercise of the power of sale under any mortgage or deed of
trust made by Landlord covering the Premises, Tenant shall at the election of
the purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease so
long as such purchaser agrees not to disturb Tenant’s quiet enjoyment of the
Premises.  Tenant waives the provisions of any current or future statute, rule
or law which may give or purport to give Tenant any right or election to
terminate or otherwise adversely affect this Lease and the obligations of the
Tenant hereunder in the event of any foreclosure proceeding or sale.

 
30.           Defaults and Remedies.
 
30.1           Late payment by Tenant to Landlord of Rent and other sums due
shall cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which shall be extremely difficult and impracticable to
ascertain.  Such costs include processing and accounting charges and late
charges that may be imposed on Landlord by the terms of any mortgage or trust
deed covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within four (4) business days after the date
such payment is due, Tenant shall pay to Landlord (a) an additional sum of five
percent (5%) of the overdue Rent as a late charge plus (b) interest at an annual
rate (the "Default Rate") equal to the lesser of (a) twelve percent (12%) and
(b) the highest rate permitted by Applicable Laws.  The parties agree that this
late charge represents a fair and reasonable estimate of the costs that Landlord
shall incur by reason of late payment by Tenant and shall be payable as
Additional Rent to Landlord due with the next installment of Rent or within five
(5) business days after Landlord's demand, whichever is earlier.  Landlord's
acceptance of any Additional Rent (including a late charge or any other amount
hereunder) shall not be deemed an extension of the date that Rent is due or
prevent Landlord from pursuing any other rights or remedies under this Lease, at
law or in equity.  Landlord will waive the first late payment in any twelve
month period so long as Tenant pays the amounts due within five (5) days after
notice the same is late.
 
30.2           No payment by Tenant or receipt by Landlord of a lesser amount
than the Rent payment herein stipulated shall be deemed to be other than on
account of the Rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such Rent or pursue any other remedy
provided in this Lease or in equity or at law.
 
30.3           If Tenant fails to pay any sum of money required to be paid by it
hereunder, or shall fail to perform any other act on its part to be performed
hereunder, in each case within the applicable cure period (if any) described in
Section 30.4, then Landlord may, without waiving or releasing Tenant from any
obligations of Tenant, but shall not be obligated to, make such payment or
perform such act; provided that such failure by Tenant unreasonably interfered
with the use of the Buildings or the Project by any other tenant or with the
efficient operation of the Buildings or the Project, or resulted or could have
resulted in a violation of Applicable Laws or the cancellation of an insurance
policy maintained by Landlord.  Notwithstanding the foregoing, in the event of
an emergency, Landlord shall have the right to enter the Premises and act in
accordance with its rights as provided elsewhere in this Lease.  In addition to
the late charge described in Section 30.1, Tenant shall pay to Landlord as
Additional Rent all sums so paid or incurred by Landlord, together with interest
at the Default Rate, computed from the date such sums were paid or incurred.
 
30.4           The occurrence of any one or more of the following events shall
constitute a "Default" hereunder by Tenant:
 
(a)           Tenant abandons all or a substantial portion of the Premises;
 
(b)           Tenant fails to make any payment of Rent, as and when due, or to
satisfy its obligations under Article 18, where such failure shall continue for
a period of three (3) days after written notice thereof from Landlord to Tenant;
 
 
-40-

--------------------------------------------------------------------------------

 
 
(c)           Tenant fails to observe or perform any obligation or covenant
contained herein (other than described in Subsections 30.4(a) and 30.4(b)) to be
performed by Tenant, where such failure continues for a period of thirty
(30) days after written notice thereof from Landlord to Tenant; provided that,
if the nature of Tenant's default is such that it reasonably requires more than
thirty (30) days to cure, Tenant shall not be deemed to be in Default if Tenant
commences such cure within said thirty (30) day period and thereafter diligently
prosecutes the same to completion;
 
(d)           Tenant makes an assignment for the benefit of creditors;

 
(e)           A receiver, trustee or custodian is appointed to or does take
title, possession or control of all or substantially all of Tenant's assets;
 
(f)           Tenant files a voluntary petition under the United States
Bankruptcy Code or any successor statute (as the same may be amended from time
to time, the "Bankruptcy Code") or an order for relief is entered against Tenant
pursuant to a voluntary or involuntary proceeding commenced under any chapter of
the Bankruptcy Code;
 
(g)           Any involuntary petition is filed against Tenant under any chapter
of the Bankruptcy Code and is not dismissed within one hundred twenty
(120) days;
 
(h)           Tenant fails to deliver an estoppel certificate in accordance with
Article 12;
 
(i)           Tenant's interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within one hundred
twenty (120) days of the action; or
 
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.  Notices given under this Section shall specify
the alleged Default and shall demand that Tenant perform the provisions of this
Lease or pay the Rent that is in arrears, as the case may be, within the
applicable period of time, or quit the Premises.  No such notice shall be deemed
forfeiture or a termination of this Lease unless Landlord elects otherwise in
such notice.
 
30.5           In the event of a Default by Tenant, and at any time thereafter,
with or without additional notice or demand and without limiting Landlord in the
exercise of any right or remedy that Landlord may have, Landlord has the right
to do any or all of the following:
 
(a)           Halt any Tenant Improvements and Alterations and order Tenant's
contractors, subcontractors, consultants, designers and material suppliers to
stop work;
 
(b)           Terminate Tenant's right to possession of the Premises by any
lawful means, in which case Tenant shall immediately surrender possession of the
Premises to Landlord.  In such event, Landlord shall have the immediate right to
re-enter and remove all persons and property, and such property may be removed
and stored in a public warehouse or elsewhere at the cost and for the account of
Tenant, all without service of notice or resort to legal process and without
being deemed guilty of trespass or becoming liable for any loss or damage that
may be occasioned thereby; and
 
(c)           Terminate this Lease, in which event Tenant shall immediately
surrender possession of the Premises to Landlord.  In such event, without
prejudice to any other remedy which Landlord may have for possession or
arrearages in Rent, Landlord shall have the immediate right to re-enter and
remove Tenant and any all other persons and property, and such property may be
removed and stored in a public warehouse or elsewhere at the cost and for the
account of Tenant, all without service of notice or resort to legal process and
without being deemed guilty of trespass or becoming liable for any loss or
damage that may be occasioned thereby.  In the event that Landlord shall
 
 
-41-

--------------------------------------------------------------------------------

 
 
elect to so terminate this Lease, then Landlord shall be entitled to recover
from Tenant all damages incurred by Landlord by reason of Tenant's Default,
including:
 
(i)           The worth at the time of award of any unpaid Rent that had accrued
at the time of such termination; plus
 
(ii)           The worth at the time of award of the amount by which the unpaid
Rent that would have accrued during the period commencing with termination of
the Lease and ending at the time of award exceeds the then reasonable rental
value of the Premises during such period; plus
 
(iii)           The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the reasonable
rental value of the Premises for that period; plus
 
(iv)           Any other amount necessary to compensate Landlord for all the
detriment caused by Tenant's failure to perform its obligations under this Lease
or that in the ordinary course of things would be likely to result therefrom,
including, without limitation, the cost of restoring the Premises to the
condition required under the terms of this Lease; plus
 
(v)           At Landlord's election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by Applicable Laws.
 
As used in Subsections 30.5(c)(i) and 30.5(c)(ii), "worth at the time of award"
shall be computed by allowing interest at the Default Rate.  As used in
Subsection 30.5(c)(iii), the "worth at the time of the award" shall be computed
by taking the present value of such amount, using the discount rate of the
Federal Reserve Bank of San Francisco at the time of the award plus one
(1) percentage point.
 
30.6           In addition to any other remedies available to Landlord at law or
in equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 and may continue this Lease in effect after
Tenant's Default and abandonment and recover Rent as it becomes due.  For
purposes of this Section, the following acts by Landlord will not constitute the
termination of Tenant's right to possession of the Premises:
 
(a)           Acts of maintenance or preservation or efforts to relet the
Premises, including alterations, remodeling, redecorating, repairs, replacements
or painting as Landlord shall consider advisable for the purpose of reletting
the Premises or any part thereof; or
 
(b)           The appointment of a receiver upon the initiative of Landlord to
protect Landlord's interest under this Lease or in the Premises.
 
Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.
 
30.7           If Landlord does not elect to terminate this Lease as provided in
Section 30.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease.  At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.
 
30.8           In the event Landlord elects to terminate this Lease and relet
the Premises, Landlord may execute any new lease in its own name.  Tenant
hereunder shall have no right or authority whatsoever to collect any Rent from
such tenant.  The proceeds of any such reletting shall be applied as follows:
 
 
-42-

--------------------------------------------------------------------------------

 
 
(a)           First, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord, including storage charges or brokerage
commissions owing from Tenant to Landlord as the result of such reletting;
 
(b)           Second, to the payment of the costs and expenses of reletting the
Premises, including (i) alterations and repairs that Landlord deems reasonably
necessary and advisable and (ii) reasonable attorneys' fees, charges and
disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;
 
(c)           Third, to the payment of Rent and other charges due and unpaid
hereunder; and

 
(d)           Fourth, to the payment of future Rent and other damages payable by
Tenant under this Lease.
 
30.9             All of Landlord's rights, options and remedies hereunder shall
be construed and held to be nonexclusive and cumulative.  Landlord shall have
the right to pursue any one or all of such remedies, or any other remedy or
relief that may be provided by Applicable Laws, whether or not stated in this
Lease.  No waiver of any Default of Tenant hereunder shall be implied from any
acceptance by Landlord of any Rent or other payments due hereunder or any
omission by Landlord to take any action on account of such Default if such
Default persists or is repeated, and no express waiver shall affect Defaults
other than as specified in said waiver.  Notwithstanding any provision of this
Lease to the contrary, in no event shall Landlord be required to mitigate its
damages with respect to any Default by Tenant, except as may be required by
applicable law.
 
30.10           Landlord's termination of (a) this Lease or (b) Tenant's right
to possession of the Premises shall not relieve Tenant of any liability to
Landlord that has previously accrued or that shall arise based upon events that
occurred prior to the later to occur of (i) the date of Lease termination or
(ii) the date Tenant surrenders possession of the Premises.
 
30.11           To the extent permitted by Applicable Laws, Tenant waives any
and all rights of redemption granted by or under any present or future
Applicable Laws if Tenant is evicted or dispossessed for any cause, or if
Landlord obtains possession of the Premises due to Tenant's Default hereunder or
otherwise.
 
30.12           Landlord shall not be in default or liable for damages under
this Lease unless Landlord fails to perform obligations required of Landlord
within a reasonable time, but in no event shall such failure continue for more
than thirty (30) days after written notice from Tenant specifying the nature of
Landlord's failure; provided, however, that if the nature of Landlord's
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion.  Except as otherwise provided in this Lease,
in no event shall Tenant have the right to withhold or abate rent or to set off
any Claims against Rent as a result of any default or breach by Landlord of any
of its covenants, obligations, representations, warranties or promises
hereunder, except as may otherwise be expressly set forth in this Lease.
 
30.13           In the event of any default by Landlord, Tenant shall, to the
extent Tenant has received notice of the existence of the following parties and
their address(es), give notice by registered or certified mail to any
(a) beneficiary of a deed of trust or (b) mortgagee under a mortgage covering
the Premises, the Buildings or the Project and to any landlord of any lease of
land upon or within which the Premises, the Buildings or the Project is located,
and shall offer such beneficiary, mortgagee or landlord a reasonable opportunity
to cure the default.
 
30.14           Whether or not Landlord elects to terminate this Lease on
account of any Default by Tenant, as set forth in this Article 30, Landlord
shall have the right to terminate any and all subleases,
 
 
-43-

--------------------------------------------------------------------------------

 
 
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements.  In the event of Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
 
30.15           No re-entry or repossession, repairs, maintenance, changes,
alterations and additions, reletting, appointment of a receiver to protect
Landlord’s interests hereunder, or any other action or omission by Landlord
shall be construed as an election by Landlord to terminate this Lease or
Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.  Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

 
31.           Bankruptcy.  In the event a debtor, trustee or debtor in
possession under the Bankruptcy Code, or another person with similar rights,
duties and powers under any other Applicable Laws, proposes to cure any default
under this Lease or to assume or assign this Lease and is obliged to provide
adequate assurance to Landlord that (a) a default shall be cured, (b) Landlord
shall be compensated for its damages arising from any breach of this Lease and
(c) future performance of Tenant's obligations under this Lease shall occur,
then such adequate assurances shall include any or all of the following, as
designated by Landlord in its sole and absolute discretion:
 
31.1           Those acts specified in the Bankruptcy Code or other Applicable
Laws as included within the meaning of "adequate assurance," even if this Lease
does not concern a shopping center or other facility described in such
Applicable Laws;
 
31.2           A prompt cash payment to compensate Landlord for any monetary
defaults or actual damages arising directly from a breach of this Lease;
 
31.3           A cash deposit in an amount at least equal to the then-current
amount of the Security Deposit; or
 
31.4           The assumption or assignment of all of Tenant's interest and
obligations under this Lease.
 
32.           Brokers.
 
32.1           Tenant represents and warrants that it has had no dealings with
any real estate broker or agent in connection with the negotiation of this Lease
other than Cushman & Wakefield ("Tenant's Broker"), and that it knows of no
other real estate broker or agent that is or might be entitled to a commission
in connection with this Lease.  Landlord shall compensate Tenant's Broker and
DTZ, Inc. ("Landlord's Broker") in relation to this Lease pursuant to separate
agreements between Landlord and Tenant's Broker and Landlord's Broker,
respectively.  Landlord represents and warrants that it knows of no other real
estate broker or agent other than Tenant's Broker and Landlord's Broker that is
or might be entitled to a commission in connection with this Lease.
 
32.2           Tenant represents and warrants that no broker or agent has made
any representation or warranty relied upon by Tenant in Tenant's decision to
enter into this Lease, other than as contained in this Lease.
 
32.3           Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
 
 
-44-

--------------------------------------------------------------------------------

 
 
contained within this Lease.  Landlord is executing this Lease in reliance upon
Tenant's representations, warranties and agreements contained within
Sections 32.1 and 32.2.
 
32.4           Tenant agrees to indemnify, save, defend (at Landlord's option
and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnities harmless from any and all cost or liability for compensation claimed
by any broker or agent, other than Tenant’s Broker, employed or engaged by it or
claiming to have been employed or engaged by it.
 
33.           Definition of Landlord.  With regard to obligations imposed upon
Landlord pursuant to this Lease, the term "Landlord," as used in this Lease,
shall refer only to Landlord or Landlord's then-current
successor-in-interest.  In the event of any transfer, assignment or conveyance
of Landlord's interest in this Lease or in Landlord's fee title to or leasehold
interest in the Property, as applicable, Landlord herein named (and in case of
any subsequent transfers or conveyances, the subsequent Landlord) shall be
automatically freed and relieved, from and after the date of such transfer,
assignment or conveyance, from all liability for the performance of any
covenants or obligations contained in this Lease thereafter to be performed by
Landlord and, without further agreement, the transferee, assignee or conveyance
of Landlord's interest in this Lease or in Landlord's fee title to or leasehold
interest in the Property, as applicable, shall be deemed to have assumed and
agreed to observe and perform any and all covenants and obligations of Landlord
hereunder during the tenure of its interest in the Lease or the
Property.  Landlord or any subsequent Landlord may transfer its interest in the
Premises or this Lease without Tenant's consent.

 
34.           Limitation of Liability.
 
34.1           If Landlord is in default under this Lease and, as a consequence,
Tenant recovers a monetary judgment against Landlord, the judgment shall be
satisfied only out of (a) the proceeds of sale received on execution of the
judgment and levy against the right, title and interest of Landlord in the
Buildings and the Project, (b) rent or other income from such real property
receivable by Landlord or (c) the consideration received by Landlord from the
sale, financing, refinancing or other disposition of all or any part of
Landlord's right, title or interest in the Buildings or the Project.
 
34.2           Landlord shall not be personally liable for any deficiency under
this Lease.  If Landlord is a partnership or joint venture, then the partners of
such partnership shall not be personally liable for Landlord's obligations under
this Lease, and no partner of Landlord shall be sued or named as a party in any
suit or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture.  If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Landlord's obligations under this Lease, and no shareholder,
director, officer, employee or agent of Landlord shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord.  If Landlord
is a limited liability company, then the members of such limited liability
company shall not be personally liable for Landlord's obligations under this
Lease, and no member of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any member of
Landlord except as may be necessary to secure jurisdiction of the limited
liability company.  No partner, shareholder, director, employee, member or agent
of Landlord shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, employee, member or agent of Landlord.
 
34.3           Each of the covenants and agreements of this Article shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.
 
34.4           If Tenant is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Tenant's obligations under this Lease, and no shareholder, director,
officer, employee or agent of Tenant shall be sued or named as a party in any
suit or action, and service of process shall not be made against any
shareholder, director,
 
 
-45-

--------------------------------------------------------------------------------

 
 
officer, employee or agent of Tenant.  In no event will Tenant be liable for any
consequential, speculative or punitive damages arising out of this Lease or a
breach thereof by Tenant.
 
35.           Joint and Several Obligations.  If more than one person or entity
executes this Lease as Tenant, then:
 
35.1           Each of them is jointly and severally liable for the keeping,
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed or performed by Tenant; and
 
35.2           The term "Tenant," as used in this Lease shall mean and include
each of them, jointly and severally.  The act of; notice from, notice to, refund
to, or signature of any one or more of them with respect to the tenancy under
this Lease, including any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each and all of the persons
executing this Lease as Tenant with the same force and effect as if each and all
of them had so acted, so given or received such notice or refund, or so signed.

 
36.           Representations.  Landlord and Tenant guarantee, warrant and
represent, each to the other, that (a) it is duly incorporated or otherwise
established or formed and validly existing under the laws of its state of
incorporation, establishment or formation, (b) it has and is duly qualified to
do business in the state in which the Property is located, (c) it has full
corporate, partnership, trust, association or other appropriate power and
authority to enter into this Lease and to perform all of its obligations
hereunder, (d) each person (and all of the persons if more than one signs)
signing this Lease on behalf of such party is duly and validly authorized to do
so and (e) neither (i) the execution, delivery or performance of this Lease nor
(ii) the consummation of the transactions contemplated hereby will violate or
conflict with any provision of documents or instruments under which it is
constituted or to which it is a party.  In addition, Landlord and Tenant
guarantee, warrant and represent, each to the other, that none of (x) it,
(y) its affiliates or partners nor (z) to the best of its knowledge, its
members, shareholders or other equity owners or any of their respective
employees, officers, directors, representatives or agents is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control ("OFAC") of the Department of
the Treasury (including those named on OFAC's Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) or other similar
governmental action.
 
37.           Intentionally Omitted.
 
38.           Notices.  Any notice, consent, demand, bill, statement or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by personal delivery, overnight delivery with a reputable
nationwide overnight delivery service, or certified mail (return receipt
requested), and if given by personal delivery, shall be deemed delivered upon
receipt; if given by overnight delivery, shall be deemed delivered one (1) day
after deposit with a reputable nationwide overnight delivery service; and, if
given by certified mail (return receipt requested), shall be deemed delivered
three (3) business days after the time the notifying party deposits the notice
with the United States Postal Service.  Any notices given pursuant to this Lease
shall be addressed to Tenant at the Premises, or to Landlord or Tenant at the
addresses shown in Sections 2.9 and 2.10, respectively.  Either party may, by
notice to the other given pursuant to this Section, specify additional or
different addresses for notice purposes.
 
39.           Miscellaneous.
 
39.1           Landlord reserves the right to change the name of the Buildings
or the Project and to install, affix and maintain any and all signs on the
exterior and on the interior of the Buildings or Project, as Landlord may, in
Landlord's sole discretion, desire.
 
 
-46-

--------------------------------------------------------------------------------

 
 
39.2           Intentionally Omitted.
 
39.3           Where applicable in this Lease, the singular includes the plural
and the masculine or neuter includes the masculine, feminine and neuter.  The
words "include," "includes," "included" and "including" shall mean "'include,'
etc., without limitation." The section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof.
 
39.4           If either party commences an action against the other party
arising out of or in connection with this Lease, then the substantially
prevailing party shall be reimbursed by the other party for all reasonable costs
and expenses, including reasonable attorneys' fees and expenses, incurred by the
substantially prevailing party in such action or proceeding and in any appeal in
connection therewith.  Notwithstanding the foregoing, if Landlord uses the
services of an attorney in connection with the collection of Rent or any amounts
owed by Tenant to Landlord under this Lease, Tenant shall reimburse Landlord
upon demand for any attorneys' fees and expenses so incurred by Landlord whether
or not Landlord commences an action against Tenant.

 
39.5           Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option for a lease, and shall not
be effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.
 
39.6           Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.
 
39.7           Each provision of this Lease performable by Tenant shall be
deemed both a covenant and a condition.
 
39.8           Whenever consent or approval of either party is required, that
party shall not unreasonably withhold such consent or approval, except as may be
expressly set forth to the contrary.
 
39.9           The terms of this Lease are intended by the parties as a final
expression of their agreement with respect to the terms as are included herein,
and may not be contradicted by evidence of any prior or contemporaneous
agreement.
 
39.10           Any provision of this Lease that shall prove to be invalid, void
or illegal shall in no way affect, impair or invalidate any other provision
hereof, and all other provisions of this Lease shall remain in full force and
effect and shall be interpreted as if the invalid, void or illegal provision did
not exist.
 
39.11           Landlord may, but shall not be obligated to, record a short form
or memorandum hereof without Tenant's consent.  Within ten (10) days after
receipt of written request from Landlord, Tenant shall execute a termination of
any short form or memorandum of lease recorded with respect hereto.  Tenant
shall not record this Lease or any short form or memorandum of lease.
 
39.12           The language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.
 
39.13           Each of the covenants, conditions and agreements herein
contained shall inure to the benefit of and shall apply to and be binding upon
the parties hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees.  Nothing in this
Section shall in any way alter the provisions of this Lease restricting
assignment or subletting.
 
39.14           This Lease shall be governed by, construed and enforced in
accordance with the Laws of the state in which the Premises are located, without
regard to such state's conflict of law principles.
 
 
-47-

--------------------------------------------------------------------------------

 
 
39.15           Intentionally Omitted.
 
39.16           This Lease may be executed in one or more counterparts, each of
which, when taken together, shall constitute one and the same document.
 
39.17           No provision of this Lease may be modified, amended or
supplemented except by an agreement in writing signed by Landlord and
Tenant.  The waiver by either party of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained.
 
39.18           To the extent permitted by Applicable Laws, the parties waive
trial by jury in any action, proceeding or counterclaim brought by the other
party hereto related to matters arising out of or in any way connected with this
Lease; the relationship between Landlord and Tenant; Tenant's use or occupancy
of the Premises; or any claim of injury or damage related to this Lease or the
Premises.

 
39.19           Intentionally Omitted.
 
39.20           No provision of this Lease shall be deemed waived by either
party hereto unless expressly waived in a writing signed thereby.  The waiver by
either party hereto of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of same or
any other term, covenant or condition herein contained.  The subsequent
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such Rent.  .  No receipt of monies by Landlord from Tenant after
the termination of this Lease shall in any way alter the length of the Lease
Term or of Tenant’s right of possession hereunder, or after the giving of any
notice shall reinstate, continue or extend the Lease Term or affect any notice
given Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.
 
39.21           Tenant acknowledges that Landlord may be required to obtain from
utility providers and disclose certain information concerning the Premise's
recent historical energy use data pursuant to California Public Resources Code
Section 25402.10 and the regulations promulgated pursuant thereto (collectively,
"Energy Disclosure Requirements").  Landlord shall not be liable to Tenant for
the accuracy or content of the information provided by utility providers
pursuant to the Energy Disclosure Requirements.  Tenant acknowledges prior
receipt of the Disclosure Summary Sheet, Statement of Energy Performance, Data
Checklist and Facility Summary (all as defined the Energy Disclosure
Requirements) and agrees that Landlord has timely complied with the Energy
Disclosure Requirements and further agrees to provide Landlord with a separate
written acknowledgment of such receipt and compliance upon request by Landlord.
 
 
-48-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written:
 
LANDLORD:
 
AGP SORRENTO BUSINESS COMPLEX, L.P.,
a Delaware limited partnership
 
By:
Parallel Capital Partners, Inc.,

 
a California corporation

 
Its:  Authorized Agent

 
By:  /s/ Jim Ingebritsen
Name:  Jim Ingebritsen
Title:  President
 
TENANT:
 
MABVAX THERAPEUTICS HOLDINGS, INC.,
a Delaware corporation
 
By:  /s/ J. David Hansen
Name:  J. David Hansen
Title:  President & CEO
 
By:  /s/ Gregory P. Hanson
Name:  Gregory P. Hanson
Title:  CFO


-49-

--------------------------------------------------------------------------------
